Exhibit 10.4

WINDSOR MANOR OF WEBSTER CITY

WEBSTER CITY, IOWA

LEASE AGREEMENT

DATED AS OF AUGUST 31, 2012

BY AND BETWEEN

WEBSTER CITY IA ASSISTED LIVING OWNER, LLC,

A DELAWARE LIMITED LIABILITY COMPANY,

AS LANDLORD,

AND

WEBSTER CITY IA ASSISTED LIVING TENANT, LLC,

A DELAWARE LIMITED LIABILITY COMPANY,

AS TENANT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE 1 DEFINITIONS

     1   

ARTICLE 2 LEASED PROPERTY AND TERM

     12   

2.1

  

Leased Property

     12   

2.2

  

Condition of Leased Property

     13   

2.3

  

Fixed Term

     14   

2.4

  

Renewal Terms

     14   

2.5

  

Early Termination

     14   

ARTICLE 3 RENT

     14   

3.1

  

Rent

     14   

3.2

  

Confirmation of Percentage Rent

     17   

3.3

  

Additional Charges

     18   

3.4

  

Payment of Impositions

     18   

3.5

  

[INTENTIONALLY DELETED]

     19   

3.6

  

Net Lease

     19   

ARTICLE 4 USE OF THE LEASED PROPERTY

     21   

4.1

  

Permitted Use

     21   

4.2

  

Compliance with Legal/Insurance Requirements, Etc.

     22   

4.3

  

Environmental Matters

     22   

ARTICLE 5 REPAIRS, MAINTENANCE AND REPLACEMENTS

     23   

5.1

  

Repairs and Maintenance Costs Which Are Expensed

     23   

5.2

  

Capital Renewals Reserve

     24   

5.3

  

Capital Expenditures

     25   

5.4

  

Ownership of Replacements

     26   

5.5

  

Tenant’s Personal Property

     26   

5.6

  

Yield Up

     26   

5.7

  

Management Agreement

     27   

ARTICLE 6 IMPROVEMENTS, ETC.

     27   

6.1

  

Improvements to the Leased Property

     27   

6.2

  

Salvage

     27   

6.3

  

Equipment Leases

     27   

ARTICLE 7 LIENS

     28   

ARTICLE 8 PERMITTED CONTESTS

     28   

ARTICLE 9 INSURANCE

     29   

9.1

  

Insurance

     29   

9.2

  

General Insurance Provisions

     31   



--------------------------------------------------------------------------------

9.3

   Costs and Expenses      31   

9.4

   Waiver of Subrogation      32   

9.5

   Indemnification of Landlord      32   

ARTICLE 10 DAMAGE, REPAIR AND CONDEMNATION

     32   

10.1

   Damage and Repair      32   

10.2

   Condemnation      33   

10.3

   Disbursement of Award      34   

ARTICLE 11 MORTGAGES, ETC.

     34   

11.1

   Mortgages      34   

11.2

   No Covenants, Conditions or Restrictions      35   

11.3

   Liens; Credit      35   

11.4

   Amendments Requested by Mortgagee      35   

ARTICLE 12 DEFAULTS AND REMEDIES

     35   

12.1

   Events of Default      35   

12.2

   Remedies      37   

12.3

   Waiver of Jury Trial      38   

12.4

   Application of Funds      38   

12.5

   Landlord’s Right to Cure Tenant’s Default      38   

12.6

   Good Faith Dispute      39   

ARTICLE 13 HOLDING OVER

     39   

ARTICLE 14 LANDLORD’S NOTICE OBLIGATIONS; LANDLORD DEFAULT

     39   

14.1

   Landlord Notice Obligation      39   

14.2

   Landlord’s Default      39   

14.3

   Tenant’s Right to Cure      40   

ARTICLE 15 TRANSFERS BY LANDLORD

     40   

15.1

   Transfer of Leased Property      40   

ARTICLE 16 SUBLETTING AND ASSIGNMENT

     41   

16.1

   Subletting and Assignment      41   

16.2

   Required Sublease Provisions      41   

16.3

   Permitted Sublease and Assignment      42   

16.4

   Sublease Limitation      42   

ARTICLE 17 ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS

     43   

17.1

   Estoppel Certificates      43   

17.2

   Accounting, Distributions and Annual Reconciliation      43   

17.3

   Books and Records      44   

17.4

   Accounts, Expenditures      44   

ARTICLE 18 LANDLORD’S RIGHT TO INSPECT

     44   



--------------------------------------------------------------------------------

ARTICLE 19 MISCELLANEOUS

     45   

19.1

   Limitation on Payment of Rent      45   

19.2

   No Waiver      45   

19.3

   Remedies Cumulative      45   

19.4

   Severability      45   

19.5

   Acceptance of Surrender      45   

19.6

   No Merger of Title      46   

19.7

   Conveyance by Landlord      46   

19.8

   Quiet Enjoyment      46   

19.9

   Memorandum of Lease      46   

19.10

   Notices      46   

19.11

   Construction; Nonrecourse      48   

19.12

   Counterparts; Headings      48   

19.13

   Applicable Law, Etc.      48   

19.14

   Right to Make Agreement      49   

19.15

   Disclosure of Information      49   

EXHIBITS:

 

Exhibit A   -   Minimum Rent Exhibit B   -   Legal Description of the Land
Exhibit C   -   Percentage Rent Provisions Exhibit D   -   Tenant’s Personal
Property



--------------------------------------------------------------------------------

LEASE AGREEMENT

This LEASE AGREEMENT is entered into as of August 31, 2012, by and between
WEBSTER CITY IA ASSISTED LIVING OWNER, LLC, a Delaware limited liability
company, as landlord (“Landlord”), and WEBSTER CITY IA ASSISTED LIVING TENANT,
LLC, a Delaware limited liability company, as tenant (“Tenant”).

W I T N E S S ET H:

WHEREAS, Landlord is the owner of the Leased Property (as defined in
Section 2.1); and

WHEREAS, Landlord has agreed to lease the Leased Property to Tenant and Tenant
has agreed to lease the Leased Property from Landlord, all subject to and upon
the terms and conditions herein set forth.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows:

ARTICLE 1

DEFINITIONS

For all purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires, (a) the terms defined in this Article
shall have the meanings assigned to them in this Article and include the plural
as well as the singular, (b) all accounting terms not otherwise defined herein
shall have the meanings assigned to them in accordance with GAAP, (c) all
references in this Agreement to designated “Articles,” “Sections” and other
subdivisions are to the designated Articles, Sections and other subdivisions of
this Agreement, and (iv) the words “herein,” “hereof,” “hereunder” and other
words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision.

“Accessibility Laws” shall mean all applicable laws, statutes, regulations,
rules, ordinances, codes, licenses, permits and orders, from time to time in
existence, of all courts of competent jurisdiction and Government Agencies, and
all applicable judicial and administrative and regulatory decrees, judgments and
orders, including common law rulings and determinations, relating to
accessibility for the disabled or handicapped, including, but not limited to,
any applicable provisions of The Architectural Barriers Act of 1968, The
Rehabilitation Act of 1973, The Fair Housing Act of 1988, The Americans With
Disabilities Act, the accessibility code(s), if any, of the State in which the
Leased Property is located, and all regulations and guidelines promulgated under
any all of the foregoing, as the same may be amended from time to time.

 

1



--------------------------------------------------------------------------------

“Accounting Period” shall mean each of twelve (12) Accounting Periods of one
(1) calendar month occurring each Fiscal Year.

“Accounting Period Statement” shall have the meaning given such term in
Section 17.2(a).

“Additional Charges” shall have the meaning given such term in Section 3.3.

“Adjustment Date” shall have the meaning given such term in Section 5.2(b).

“Affiliate” shall mean, with respect to any Person, (i) any Person directly or
indirectly Controlling, Controlled by or under common Control with any such
Person, (ii) in the case of any such Person which is a partnership, any partner
in such partnership, (iii) in the case of any such Person which is a limited
liability company, any member of such company, (iv) in the case of any such
Person which is a corporation, any officer, director or stockholder of such
corporation, (v) any other Person which is a Parent, a Subsidiary, or a
Subsidiary of a Parent with respect to such Person or to one or more of the
Persons referred to in the preceding clauses (i) through (iv), (vi) any other
Person who is an officer, director, trustee or employee of, or partner in, such
Person or any Person referred to in the preceding clauses (i) through (v) and
(vii) any other Person who is a member of, or trustee of any trust for the
benefit of, the Immediate Family of such Person or of any Person referred to in
the preceding clauses (i) through (vi); provided, however, a Person shall not be
deemed to be an Affiliate solely by virtue of the ownership of shares of stock
registered under the Securities Act of 1934, as amended, unless such Person, as
holder of such stock, is required to file a Schedule 13-D, pursuant to
Section 13(d) of such Act and Rule 13-d-1 promulgated thereunder.

“Agreement” shall mean this Lease Agreement, including all Exhibits hereto, as
it and they may be amended from time to time as herein provided.

“Annual Operating Statement” shall have the meaning given such term in
Section 17.2(b).

“Applicable Laws” shall mean all applicable laws, statutes, regulations, rules,
ordinances, codes, licenses, permits and orders, from time to time in existence,
of all courts of competent jurisdiction and Government Agencies, and all
applicable judicial and administrative and regulatory decrees, judgments and
orders, including common law rulings and determinations, relating to (i) injury
to, or the protection of, real or personal property, (ii) human health and
safety (except those requirements which, by definition, are solely the
responsibility of employers), (iii) the Environment, including, without
limitation, all valid and lawful requirements of courts and other Government
Agencies pertaining to reporting, licensing, permitting, investigation,
remediation and removal of underground improvements (including, without
limitation, treatment or storage tanks, or water, gas or oil wells), or
emissions, discharges, releases or threatened releases of Hazardous Materials,
chemical substances, pesticides, petroleum or petroleum products, pollutants,
contaminants or hazardous or toxic substances, materials or wastes whether
solid, liquid or gaseous in nature, into the Environment, or relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials, underground improvements
(including, without

 

2



--------------------------------------------------------------------------------

limitation, treatment or storage tanks, or water, gas or oil wells), or
pollutants, contaminants or hazardous or toxic substances, materials or wastes,
whether solid, liquid or gaseous in nature, (iv) Accessibility Laws,
(v) dementia care/assisted facility licensure or (vi) participation in Medicare
or Medicaid programs.

“Award” shall mean all compensation, sums or other value awarded, paid or
received by virtue of a total or partial Condemnation of the Leased Property
(after deduction of all reasonable legal fees and other reasonable costs and
expenses, including, without limitation, expert witness fees, incurred by
Landlord, in connection with obtaining any such award).

“Business” shall mean the operation of the Facility and other activities related
thereto conducted on the Land.

“Business Day” shall mean any day other than Saturday, Sunday, or any other day
on which federal banking institutions are authorized by law or executive action
to close.

“Building Estimate” shall have the meaning given such term in Section 5.3(a).

“Capital Expenditure” shall mean the expenses necessary for non-routine, major
repairs, alterations, improvements, renewals, replacements, and additions to the
Facility including, without limitation, to the structure, the exterior facade
(excluding painting) and all of the mechanical, electrical, heating,
ventilating, air conditioning, plumbing or vertical transportation elements of
the Facility, together with all other expenditures which are classified as
“capital expenditures” under generally accepted accounting principles. Capital
Expenditures shall not include Routine Capital Expenditures.

“Capital Renewals Payment” shall have the meaning given such term in
Section 5.2(b).

“Capital Renewals Reserve” shall have the meaning given such term in
Section 5.2(a). For clarity, “Capital Renewals Reserve” shall be construed to be
synonymous with the term “FF&E Reserve” as used in the Management Agreement in
effect as of the date of this Agreement. To the extent of any inconsistency with
respect thereto, the definition and use of the term in the Management Agreement
shall control.

“Capital Reserve Budget” shall have the meaning given such term in
Section 5.2(c).

“Claims” shall have the meaning given such term in Article 8.

“Code” shall mean the Internal Revenue Code of 1986 and, to the extent
applicable, the Treasury Regulations promulgated thereunder, each as amended
from time to time.

“Commencement Date” shall mean the date of this Agreement.

“Compliance Threshold Provisions” shall have the meaning given such term in
Section 3.1(a).

 

3



--------------------------------------------------------------------------------

“Condemnation” shall mean (a) the exercise of any governmental power with
respect to the Leased Property, whether by legal proceedings or otherwise, by a
Condemnor of its power of condemnation, (b) a voluntary sale or transfer of the
Leased Property by Landlord to any Condemnor, either under threat of
condemnation or while legal proceedings for condemnation are pending, or (c) a
taking or voluntary conveyance of all or part of the Leased Property, or any
interest therein, or right accruing thereto or use thereof, as the result or in
settlement of any Condemnation or other eminent domain proceeding affecting the
Leased Property, whether or not the same shall have actually been commenced.

“Condemnor” shall mean any public or quasi-public authority, or Person having
the power of Condemnation.

“Controlling Interest” shall mean (a) as to a corporation the right to exercise,
directly or indirectly, more than fifty percent (50%) of the voting rights
attributable to the shares of the Entity (through ownership of such shares or by
contract), and (b) as to an Entity not a corporation, the possession, directly
or indirectly, of the power to direct or cause the direction of the management
or policies of the Entity.

“CC&R’s” shall have the meaning given such term in Section 11.2(a).

“Date of Taking” shall mean the date the Condemnor has the right to possession
of the Leased Property, or any portion thereof, in connection with a
Condemnation.

“Default” shall mean any event or condition existing which with the giving of
notice and/or lapse of time would ripen into an Event of Default.

“Emergency Requirements” shall mean any of the following events or
circumstances: (a) an emergency threatening imminent damage to the Facility, or
the life or property of its residents, patients, invitees or employees; or (b) a
Legal Requirement, the violation (or continued violation) of which would subject
Tenant, Manager and/or Landlord to the imminent threat of civil or criminal
liability.

“Entity” shall mean any corporation, general or limited partnership, limited
liability company, limited liability partnership, stock company or association,
joint venture, association, company, trust, bank, trust company, land trust,
business trust, cooperative, any government or agency or political subdivision
thereof or any other association or entity.

“Environment” shall mean soil, surface waters, ground waters, land, streams,
sediments, surface or subsurface strata and ambient air.

“Environmental Laws” shall have the meaning given such term in Section 4.3(a).

“Escrow Agent” shall have the meaning given such term in Section 10.3.

“Event of Default” shall have the meaning given such term in Section 12.1.

 

4



--------------------------------------------------------------------------------

“Excess Rent” shall have the meaning given such term in Section 3.1(a).

“Facility” shall mean the assisted living facility located on the Land.

“First Tier Gross Revenues Break Point” shall mean the amount of Gross Revenues
for the applicable Lease Year corresponding to such term as set forth on Exhibit
C attached hereto.

“First Tier Gross Revenues Percentage” shall mean the percentage corresponding
to such term as set forth on Exhibit C.

“Fiscal Year” shall mean each fiscal year of Manager, each such fiscal year to
consist of twelve (12) Accounting Periods, and which, as of the Commencement
Date, commences at midnight on January 1 and ends at midnight on December 31 of
each calendar year. If Manager shall, for a bona fide business reason, change
its Fiscal Year during the Term, appropriate adjustments, if any, shall be made
with respect to the timing of certain accounting and reporting requirements of
this Agreement; provided, however, that, in no event shall any such change or
adjustment increase or reduce any monetary obligation under this Agreement.

“Fixed Term” shall have the meaning given such term in Section 2.3.

“Fixtures” shall have the meaning given such term in Section 2.1(e).

“Force Majeure Event” means any circumstance which is not within the reasonable
control of either party hereto, caused by any of the following: strikes,
lockouts; acts of God; civil commotion; fire or any other casualty; governmental
action; or other similar cause or circumstance which is not in the reasonable
control of either party hereto. Neither lack of financing nor general economic
and/or market conditions or factors is a Force Majeure Event.

“Fourth Tier Gross Revenues Percentage” shall mean the percentage corresponding
to such term as set forth on Exhibit C.

“GAAP” shall mean generally accepted accounting principles consistently applied.

“Government Agencies” shall mean any court, agency, authority, board (including,
without limitation, environmental protection, planning and zoning), bureau,
commission, department, office or instrumentality of any nature whatsoever of
any governmental or quasi-governmental unit of the United States or the State or
any County or any political subdivision of any of the foregoing, whether now or
hereafter in existence, having jurisdiction over Tenant or the Leased Property
or any portion thereof, or the Business operated thereon.

“Gross Income Tests” shall have the meaning given such term in Section 3.1(a).

“Gross Revenues” shall mean, for a given period or interval, all gross revenues
and receipts of every kind derived by or for the benefit of Tenant or its
Affiliated Persons from operating or causing the operation of the Leased
Property and all parts thereof, including, but not limited to: gross revenues
from both cash and credit transactions (after reasonable deductions for bad
debts and discounts for prompt or cash payments and refunds) from rental or
subleasing of

 

5



--------------------------------------------------------------------------------

every kind; entrance fees, fees for health care and personal care services,
license, lease and concession fees and rentals, off premises catering, if any,
and parking (not including gross receipts of licensees, lessees and
concessionaires); gross revenues from vending machines; health club membership
fees; food and beverage sales; wholesale and retail sales of merchandise (other
than proceeds from the sale of furnishings, fixtures and equipment no longer
necessary to the operation of the Facility, which shall be deposited in the
Capital Renewals Reserve) and service charges, to the extent not distributed to
employees at the Facility as gratuities, interest income except as specifically
provided below, community fees, and deposits forfeited, all as determined in
accordance with GAAP on an accrual basis; provided, however, that Gross Revenues
shall not include the following: gratuities to Facility employees; federal,
state or municipal excise, sales, occupancy, use or similar taxes collected
directly from residents or included as part of the sales price of any goods or
services; insurance proceeds (except for business interruption insurance
proceeds); any proceeds from any sale of the Leased Property or from the
refinancing of any debt encumbering the Leased Property; proceeds from the
disposition of furnishings, fixture and equipment no longer necessary for the
operation of the Facility; and interest which accrues on amounts deposited in
the Capital Renewals Reserve.

“Hazardous Materials” shall have the meaning given such term in Section 4.3(a).

“Immediate Family” shall mean, with respect to any individual, such individual’s
spouse, parents, brothers, sisters, children (natural or adopted), stepchildren,
grandchildren, grandparents, parents-in-law, brothers-in-law, sisters-in-law,
nephews and nieces.

“Improvements” shall have the meaning given such term in Section 2.1(b) of this
Agreement.

“Impositions” shall mean collectively, all taxes (including, without limitation,
all taxes imposed under the laws of the State, as such laws may be amended from
time to time, and all ad valorem, sales and use, single business, gross
receipts, transaction privilege, rent or similar taxes as the same relate to or
are imposed upon Landlord, Tenant or the Business), assessments (including,
without limitation, all assessments for public improvements or benefit, whether
or not commenced or completed prior to the date hereof), water, sewer or other
rents and charges, excises, tax levies, fees (including, without limitation,
license, permit, inspection, authorization and similar fees), and all other
governmental charges, in each case whether general or special, ordinary or
extraordinary, or foreseen or unforeseen, of every character in respect of the
Leased Property or the Business (including all interest and penalties thereon
due to any failure in payment by Tenant), which at any time prior to, during or
in respect of the Term hereof may be assessed or imposed on or in respect of or
be a lien upon (a) Landlord’s interest in the Leased Property, (b) the Leased
Property or any part thereof or any rent therefrom or any estate, right, title
or interest therein, or (c) any occupancy, operation, use or possession of, or
sales from, or activity conducted on, or in connection with the Leased Property
or the leasing or use of the Leased Property or any part thereof by Tenant;
provided, however, that nothing contained herein shall be construed to require
Tenant to pay (i) any tax based on net income, net worth or capital imposed on
Landlord, (ii) any net revenue tax of Landlord, (iii) any transfer fee or other
tax imposed with respect to the sale, exchange or other disposition by Landlord
of the Leased Property or the proceeds thereof, (iv) any single business, gross
receipts tax (from any source other than the rent received by Landlord from
Tenant), or similar taxes as the same relate to or

 

6



--------------------------------------------------------------------------------

are imposed upon Landlord, except to the extent that any tax, assessment, tax
levy or charge that would otherwise be an Imposition under this definition which
is in effect at any time during the Term hereof is totally or partially
repealed, and a tax, assessment, tax levy or charge set forth in clause (i) or
(ii) preceding is levied, assessed or imposed expressly in lieu thereof, (v) any
interest or penalties imposed on Landlord as a result of the failure of Landlord
to file any return or report timely and in the form prescribed by law or to pay
any tax or imposition, except to the extent such failure is a result of a breach
by Tenant of its obligations pursuant to Section 3.4, (vi) any Impositions
imposed on Landlord that are a result of Landlord not being considered a “United
States person” as defined in Section 7701(a)(30) of the Code, (vii) any
Impositions that are enacted or adopted by their express terms as a substitute
for any tax that would not have been payable by Tenant pursuant to the terms of
this Agreement, or (viii) any Impositions imposed as a result of a breach of
covenant or representation by Landlord in any agreement entered into by Landlord
governing Landlord’s conduct or operation or as a result of the negligence or
willful misconduct of Landlord.

“Indebtedness” shall mean all obligations, contingent or otherwise, which in
accordance with GAAP should be reflected on the obligor’s balance sheet as
liabilities.

“Index” shall mean the Consumer Price Index: All Urban Consumers, (1982-84=100),
All Items, U.S. City Average (CPI-U), as published by the United States
Department of Labor, Bureau of Labor Statistics. If the Index is discontinued or
otherwise revised during the Term, such other government index or computation
with which it is replaced shall be used. If the Index is discontinued with no
successor Index, another similar index with an appropriate conversion factor
shall be substituted. If the Index is changed so that a base year other than
1982-84 is used, the Index shall be converted in accordance with the conversion
factor published by the Bureau of Labor Statistics.

“Initial Investment” shall mean an amount equal to Three Million, One Hundred
Sixty-Three Thousand and no/100 Dollars ($3,163,000.00).

“Institutional Lender” shall mean a foreign or domestic commercial bank, trust
company, savings bank, savings and loan association, insurance company, real
estate investment trust, investment bank, pension trust, pension plan or pension
fund, a public or privately-held fund engaged in real estate and/or corporate
lending, any trustee of any trust or REMIC or other securitization vehicle, or
any other financial institution commonly known as an institutional lender (or
any Affiliate of any of the foregoing).

“Insurance Requirements” shall mean all terms of any insurance policy required
by this Agreement and all requirements of the issuer of any such policy and all
orders, rules and regulations and any other requirements of the National Board
of Fire Underwriters (or any other body exercising similar functions) binding
upon Landlord, Tenant or the Leased Property.

 

7



--------------------------------------------------------------------------------

“Insurance Retention” shall have the meaning given such term in Section 9.3(c).

“Intangible Property” shall mean (a) Permits (hereinafter defined) and other
approvals granted by any public body or by any private party pursuant to a
recorded instrument, and (b) certificates, licenses, warranties and guarantees
other than such permits, operating permits, certificates, licenses and approvals
which are to be held by, or transferred to, Tenant in order to permit Tenant to
operate the Leased Property properly in accordance with the terms of this
Agreement.

“Interest Rate” shall mean an annual rate of interest equal to, as of the date
of determination, the per annum rate for ten (10) year U.S. Treasury Obligations
as published in the Wall Street Journal, plus two hundred (200) basis points.

“Inventories” shall mean all inventories, as such term is customarily used and
defined in its most broad and inclusive sense including, but not limited to, all
inventories of food, beverages and other consumables held by Tenant for sale or
use at or from the Leased Property or the Facility, and soap, cleaning supplies,
paper supplies, operating supplies, china, glassware, silver, linen, uniforms,
building and maintenance supplies, spare parts and attic stock, medical
supplies, drugs and all other such goods, wares and merchandise held by Tenant
for sale to or for consumption by residents or patients of the Leased Property
or the Facility and all such other goods returned to or repossessed by Tenant.

“Land” shall mean all tracts, pieces and parcels of land described on Exhibit B
attached hereto.

“Landlord” shall have the meaning given such term in the preamble to this
Agreement.

“Landlord Default” shall have the meaning given such term in Section 14.2.

“Landlord Liens” shall mean liens on or against the Leased Property or any
payment of Rent (a) which result from any act of, or any claim against, Landlord
or any owner (other than Tenant) of a direct or indirect interest in the Leased
Property, or which result from any violation by Landlord of any terms of this
Agreement, or (b) which result from liens in favor of any taxing authority by
reason of any tax owed by Landlord or any fee owner of a direct or indirect
interest in the Leased Property; provided, however, that “Landlord Lien” shall
not include any lien resulting from any tax for which Tenant is obligated to pay
or indemnify Landlord against until such time as Tenant shall have already paid
to or on behalf of Landlord the tax or the required indemnity with respect to
the same.

“Lease Basis” shall mean Landlord’s Initial Investment in the Leased Property
plus any additional costs or expenses incurred by Landlord in connection with
the Leased Property pursuant to this Agreement.

“Lease Year” shall mean any Fiscal Year during the Term and any partial Fiscal
Year at the beginning or end of the Term.

 

8



--------------------------------------------------------------------------------

“Leased Intangible Property” shall mean all Intangible Property owned by
Landlord with respect to the Leased Property.

“Leased Personal Property” shall mean all machinery, equipment, furniture,
furnishings, moveable walls or partitions, computers, trade fixtures, linen,
china, glassware, tableware, uniforms and similar items, located on or in the
Land or Improvements, and all modifications, replacements, alterations and
additions to such property, except items, if any, included within the category
of Fixtures.

“Leased Property” shall have the meaning given such term in Section 2.1.

“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions affecting the Leased Property or the maintenance,
construction, alteration or operation thereof, whether now or hereafter enacted
or in existence, including, without limitation, (a) all permits, licenses,
authorizations, certificates and regulations necessary to operate the Leased
Property for its Permitted Use, (b) all covenants, agreements, declarations,
restrictions and encumbrances contained in any instruments at any time in force
affecting the Leased Property as of the date hereof, or to which Tenant has
consented or required to be granted pursuant to Applicable Laws, including those
which may (i) require material repairs, modifications or alterations in or to
the Leased Property, or (ii) in any way materially and adversely affect the use
and enjoyment thereof, but excluding any requirements arising as a result of
Landlord’s or any Affiliate of Landlord’s status as a real estate investment
trust and (c) Applicable Laws.

“Lien” shall mean any mortgage, security interest, pledge, collateral
assignment, or other encumbrance, lien or charge of any kind, or any transfer of
property or assets for the purpose of subjecting the same to the payment of
Indebtedness or performance of any other obligation in priority to payment of
its general creditors.

“Limitation Ratio” shall have the meaning given such term in Section 3.1(a).

“Management Agreement” shall mean any agreement entered into between Tenant and
Manager with respect to the management and operation of the Leased Property, as
the same may be amended from time to time. As of the date of this Agreement, the
term “Management Agreement” shall mean that certain Management Agreement, dated
as of the date hereof, between Tenant and Provision Living, LLC, a Missouri
limited liability company, including any amendments, restatements, supplements
or modifications thereto or thereof in accordance with the terms thereof.

“Manager” shall have the same meaning as defined in the Management Agreement.

“Minimum Rent” shall mean, with respect to each Accounting Period, the sum set
forth on Exhibit A attached hereto, subject to adjustment pursuant to the terms
of this Agreement.

 

9



--------------------------------------------------------------------------------

“Minor Casualty” shall mean any fire or other casualty which results in damage
to the Facility and/or its contents, to the extent that the total cost (in
Tenant’s reasonable judgment) of repairing and/or replacing of the damaged
portion of the Facility to the same condition as existed previously does not
exceed the dollar amount and/or satisfy the condition of a Total Casualty
hereunder or a “Major Casualty,” as set forth in the Management Agreement.

“Mortgage” shall mean any mortgage, deed of trust, or security document
encumbering any or all of the Leased Property.

“Mortgagee” shall mean the holder of any Mortgage.

“Notice” shall mean a notice given in accordance with Section 19.10.

“Operating Accounts” shall have the meaning given such term in Section 17.4(a).

“Operating Year” shall mean a twelve (12) month period commencing at midnight on
January 1 and ending at 11:59 p.m. on December 31 of each calendar year during
the term.

“Parent” shall mean, with respect to any Person, any Person which directly, or
indirectly through one or more Subsidiaries or Affiliates, (a) owns fifty-one
percent (51%) or more of the voting or beneficial interest in, or (b) otherwise
has the right or power (whether by contract, through ownership of securities or
otherwise) to control, such Person.

“Percentage Rent” shall have the meaning given such term in Section 3.1(a).

“Period Revenues Computation” shall have the meaning given such term
Section 3.1(b).

“Permits” means all licenses, permits and certificates used or useful in
connection with the ownership, operation, use or occupancy of the Leased
Property or the Facility, including, without limitation, business licenses,
state and local health and environmental department licenses, any other licenses
required in connection with the operation of the Facility for assisted living,
independent living and dementia care purposes, food service licenses, licenses
to conduct business, certificates of need and all such other permits, licenses
and rights, obtained from any governmental, quasi-governmental or private person
or entity whatsoever.

“Permitted Encumbrances” shall mean all rights, restrictions, and easements of
record set forth on Schedule B to the applicable owner’s or leasehold title
insurance policy issued to Landlord on the date hereof, plus any other such
encumbrances as may have been consented to in writing by Landlord from time to
time.

“Permitted Use” shall have the meaning set forth in Section 4.1.1(a).

“Person” shall mean any individual or Entity, and the heirs, executors,
administrators, legal representatives, successors and assigns of such Person
where the context so admits.

 

10



--------------------------------------------------------------------------------

“Qualified Mortgage” shall have the meaning given such term in Section 11.1(a).

“Qualified Mortgagee” shall mean any holder of a Qualified Mortgage.

“Reimbursement Contracts” shall mean all third party reimbursement contracts for
the Facility which are now or hereafter in effect with respect to residents or
patients qualifying for coverage under the same, including private insurance
agreements, Medicare and Medicaid and any successor program or other similar
reimbursement program and/or private insurance agreements.

“REIT” shall have the meaning given such term in Section 3.1(a).

“Re-letting Expenses” shall have the meaning given such term in Section 12.2.

“Rent” shall mean, collectively, the Minimum Rent, Percentage Rent and
Additional Charges.

“Renewal Term” shall have the meaning given such term in Section 2.4.

“Routine Capital Expenditures” shall mean certain routine, non-major
expenditures which are classified as “capital expenditures” under
generally-accepted accounting principles, but which will be funded from the
Capital Renewals Reserve (pursuant to Section 5.2, rather than pursuant to the
provisions of Section 5.3). Routine Capital Expenditures consist of the
following types of expenditures: exterior and interior repainting; resurfacing
building walls and floors; resurfacing parking areas; replacing folding walls;
and miscellaneous similar expenditures (all such types of expenditures to be in
accordance with Manager’s policies as then generally implemented throughout the
Manager’s system).

“SEC” shall mean the Securities and Exchange Commission.

“Second Tier Gross Revenues Break Point” shall mean the amount of Gross Revenues
for the applicable Lease Year corresponding to such term as set forth on Exhibit
C attached hereto.

“Second Tier Gross Revenues Percentage” shall mean the percentage corresponding
to such term as set forth on Exhibit C attached hereto.

“State” shall mean the State of Iowa.

“Subsidiary” shall mean, with respect to any Person, any Entity in which such
Person directly, or indirectly through one or more Subsidiaries or Affiliates,
(a) owns more than fifty percent (50%) of the voting or beneficial interest, or
(b) which such Person otherwise has the right or power to control (whether by
contract, through ownership of securities or otherwise).

“Tenant” shall have the meaning given such term in the preamble to this
Agreement.

 

11



--------------------------------------------------------------------------------

“Tenant’s Personal Property” shall mean any specific item of personal property
listed on Exhibit D to this Agreement, or replacements for such items which
hereafter are acquired by Tenant with its own funds after the Commencement Date
and located at the Leased Property (but not including any property purchased
from the Capital Renewals Reserve established in Section 5.2.

“Term” shall mean, collectively, the Fixed Term and the Renewal Terms, to the
extent properly exercised pursuant to the provisions of Section 2.4, unless
sooner terminated pursuant to the provisions of this Agreement.

“Third Tier Gross Revenues Break Point” shall mean the amount of Gross Revenues
for the applicable Lease Year corresponding to such term as set forth on Exhibit
C.

“Third Tier Gross Revenues Percentage” shall mean the percentage corresponding
to such term as set forth on Exhibit C attached hereto.

“Total Casualty” shall mean any fire or other casualty which results in damage
to the Facility and its contents to the extent that the total cost of repairing
and/or replacing the damaged portion of the Facility to the same condition as
existed previously would be greater than thirty percent (30%) of the then total
replacement cost of the Facility or if the restoration will take longer than
three hundred sixty (360) days.

“Working Capital” shall mean funds that are used in the day-to-day operation of
the Business, including, without limitation, amounts sufficient for the
maintenance of change and petty cash funds, amounts deposited in operating bank
accounts, receivables, amounts deposited in payroll accounts, prepaid expenses
and funds required to maintain Inventories, less accounts payable and accrued
current liabilities.

ARTICLE 2

LEASED PROPERTY AND TERM

2.1 Leased Property. Upon and subject to the terms and conditions hereinafter
set forth, Landlord leases to Tenant and Tenant leases from Landlord all of
Landlord’s right, title and interest in and to all of the following
(collectively, the “Leased Property”):

(a) the Land;

(b) all buildings, structures, other improvements and appurtenances of every
kind including, but not limited to, the Facility, the alleyways and connecting
tunnels, sidewalks, utility pipes, conduits and lines (on-site and off-site),
parking garage and parking areas and roadways appurtenant to such buildings and
structures presently situated upon the Land (collectively, the “Improvements”);

(c) the Leased Personal Property;

 

12



--------------------------------------------------------------------------------

(d) all easements, rights and appurtenances relating to the Land and the
Improvements;

(e) all equipment, machinery, fixtures, and other items of property, now or
hereafter permanently affixed to or incorporated into the Leased Improvements,
including, without limitation, all furnaces, boilers, heaters, electrical
equipment, heating, plumbing, lighting, ventilating, refrigerating,
incineration, air and water pollution control, waste disposal, air-cooling and
air-conditioning systems and apparatus, sprinkler systems and fire and theft
protection equipment, all of which, to the maximum extent permitted by law, are
hereby deemed by the parties hereto to constitute real estate, together with all
replacements, modifications, alterations and additions thereto, but specifically
excluding all items included within the category of Tenant’s Personal Property
(collectively, the “Fixtures”);

(f) all of the Leased Intangible Property;

(g) any and all leases of space (including any security deposits held by Tenant
pursuant thereto) in the Leased Improvements to tenants thereof; and

(h) any and all motor vehicles now owned or hereafter acquired by Landlord and
used in connection with the operation of the Business.

2.2 Condition of Leased Property. Tenant acknowledges receipt and delivery of
possession of the Leased Property and Tenant accepts and will accept the Leased
Property in its “as is” condition, subject to the rights of parties in
possession, the existing state of title, including all covenants, conditions,
restrictions, reservations, mineral leases, easements and other matters of
record or that are visible or apparent on the Leased Property, all applicable
Legal Requirements, the lien of any financing instruments, mortgages and deeds
of trust permitted by the terms of this Agreement, and such other matters which
would be disclosed by an inspection of the Leased Property and the record title
thereto or by an accurate survey thereof. TENANT REPRESENTS THAT IT HAS
INSPECTED THE LEASED PROPERTY AND ALL OF THE FOREGOING AND HAS FOUND THE
CONDITION THEREOF SATISFACTORY AND IS NOT RELYING ON ANY REPRESENTATION OR
WARRANTY OF LANDLORD OR LANDLORD’S AGENTS OR EMPLOYEES WITH RESPECT THERETO,
EXCEPT AS EXPRESSLY SET FORTH HEREIN, AND TENANT WAIVES ANY CLAIM OR ACTION
AGAINST LANDLORD IN RESPECT OF THE CONDITION OF THE LEASED PROPERTY. LANDLORD
MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, IN RESPECT OF THE
LEASED PROPERTY OR ANY PART THEREOF, EITHER AS TO ITS FITNESS FOR USE, DESIGN OR
CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR OTHERWISE, AS TO THE QUALITY OF
THE MATERIAL OR WORKMANSHIP THEREIN, LATENT OR PATENT, IT BEING AGREED THAT ALL
SUCH RISKS ARE TO BE BORNE BY TENANT. To the maximum extent permitted by law,
however, Landlord hereby assigns to Tenant all of Landlord’s rights to proceed
against any predecessor in title, contractors and materialmen for breaches of
warranties or representations or for latent defects in the Leased Property.
Landlord shall fully cooperate with Tenant in the prosecution of any such
claims, in Landlord’s or Tenant’s name, all at Tenant’s sole cost and expense.
Tenant shall indemnify, defend, and hold harmless Landlord from and against any
loss, cost, damage or liability (including reasonable attorneys’ fees) incurred
by Landlord in connection with such cooperation.

 

13



--------------------------------------------------------------------------------

2.3 Fixed Term. The initial term of this Agreement (the “Fixed Term”) shall
commence on the Commencement Date and shall expire on December 31st of the fifth
(5th) full calendar year following the Commencement Date, unless sooner
terminated in accordance with the provisions hereof.

2.4 Renewal Terms. Provided that no Event of Default shall have occurred and be
continuing, the Term of this Agreement shall automatically renew (each, a
“Renewal Term”) for an additional (a) five (5) years with respect to the first
(1st) Renewal Term, and (b) three (3) years with respect to each Renewal Term
thereafter, unless either Landlord or Tenant elects, by providing Notice to the
other party not sooner than six (6) months and no later than two (2) months
prior to the scheduled expiration of the Fixed Term or the then current Renewal
Term, as applicable, to terminate this Agreement upon the expiration of the
Fixed Term or the then current Renewal Term, as applicable. Any such Notice to
terminate shall, if given, be irrevocable, but Tenant’s failure to terminate
shall not preclude Landlord from exercising any of its rights to terminate this
Agreement in accordance with the terms hereof.

Each Renewal Term shall commence on the day succeeding the expiration of the
Fixed Term or the preceding Renewal Term, as the case may be. All of the terms,
covenants and provisions of this Agreement shall apply to each such Renewal
Term. If Landlord or Tenant does not give Notice that it elects to terminate
this Agreement in accordance with this Section 2.4, this Agreement shall
automatically renew at the end of the Fixed Term or the Renewal Term then in
effect as provided in the preceding paragraph.

2.5 Early Termination. Notwithstanding any other provision of this Article 2 or
Article 15 hereof, Landlord or Tenant may terminate this Agreement effective
upon the expiration or earlier termination of the Management Agreement, provided
that the terminating party provides written notice of such termination to the
other party (i) no later than thirty (30) days prior to the expiration of the
term of the Management Agreement or (ii) in the event of an earlier termination
of the Management Agreement, within five (5) days of such party’s receipt of
notice that the Management Agreement will be terminated (or, with respect to a
termination of the Management Agreement by Tenant, upon providing notice to
Manager of Tenant’s election to terminate the Management Agreement).

ARTICLE 3

RENT

3.1 Rent. Tenant shall pay or cause Manager to pay to Landlord by wire transfer
of immediately available federal funds or by other means acceptable to Landlord
in its sole discretion, in lawful money of the United States of America which
shall be legal tender for the payment of public and private debts, without
notice, offset, abatement, demand or deduction (unless otherwise expressly
provided in this Agreement), Rent during the Term as follows:

(a) Commencing with the Commencement Date, the Rent payable in each calendar
month shall be in an amount equal to the sum of the following:

(i) the amount of Minimum Rent set forth on Exhibit A which shall be payable
monthly in arrears on or before the first (1st) day of the subsequent calendar
month; provided, however, that Minimum Rent shall be prorated as to any Lease
Year which is less than twelve (12) calendar months and as to any partial
calendar months; and

 

14



--------------------------------------------------------------------------------

(ii) an amount of percentage rent (“Percentage Rent”), calculated for each
calendar month, equal to the aggregate of the Period Revenues Computation,
through the end of such calendar month, which amount shall be payable monthly in
arrears, on or before the first (1st) day of the subsequent calendar month.

Landlord and Tenant agree that a percentage of the Rent payable under this
Agreement per quarter shall be paid for, and allocable to, the rental of
tangible personal property included in the Leased Property. Such percentage
shall be calculated using a numerator of the average of the aggregate fair
market values of all Leased Personal Property at the beginning and end of the
taxable year with respect to which such quarter relates and a denominator of the
average of the aggregate fair market values of all Leased Property at the
beginning and end of the taxable year with respect to which such quarter
relates, which such fair market values shall be determined by reference to the
amount of Landlord’s original investment in such property, adjusted from time to
time to take account of economic appreciation and depreciation as well
as Capital Expenditures made with respect to the Leased Property and additional
amounts invested in Leased Personal Property.

If (A) any amount of Rent otherwise accruing or payable to the Landlord under
this Agreement with respect to a calendar year and which is properly allocable
to either of CHT GP, LLC or CNL Healthcare Trust, Inc. pursuant to the
provisions of the Limited Partnership Agreement (as amended) of CHT Partners, LP
would fail to qualify as “rents from real property” within the meaning of
Section 856(d) of the Code if received or accrued by CNL Healthcare Trust, Inc.,
with respect to such calendar year (such amount of “non-qualifying” gross income
otherwise accruing or payable under this Agreement hereinafter referred to as
“Excess Rent”), and (B) such Excess Rent, when aggregated with all other
“non-qualifying” gross income of CNL Healthcare Trust, Inc., with respect to
such calendar year within the meaning of Sections 856(c)(2) or 856(c)(3) of the
Code (the “Gross Income Tests”) would cause CNL Healthcare Trust, Inc., to fail
to satisfy either of the Gross Income Tests (determined without regard to the
provisions of this Real Estate Investment Trust (“REIT”) gross income compliance
threshold provision or a similar REIT gross income compliance threshold
provision contained in any other rental or contractual agreement (collectively,
the “Compliance Threshold Provisions”)), then the portion of such Excess Rent
equal to the product of (1) the Excess Rent, multiplied by (2) the “Limitation
Ratio,” as defined below, shall be deemed not to accrue or otherwise be payable
as Rent for all purposes of this Agreement.

For purposes of the foregoing paragraph, the “Limitation Ratio” shall be a
fraction (x) the numerator of which is the excess of (I) the aggregate amount of
“non-qualifying” gross income CNL Healthcare Trust, Inc., would receive or
accrue for such calendar year, determined without the limitation provisions of
any Compliance Threshold Provisions, over (II) the

 

15



--------------------------------------------------------------------------------

aggregate amount of “non-qualifying” gross income CNL Healthcare Trust, Inc.,
would be permitted to receive for such calendar year without failing to satisfy
either of the Gross Income Tests, and (y) the denominator of which is the
aggregate of all amounts described as “Excess Rent” (or other similar term)
pursuant to any of the Compliance Threshold Provisions with respect to such
calendar year.

(b) The “Period Revenues Computation” shall be an amount equal to the sum of,
for the applicable Lease Year, (1) an amount equal to the First Tier Gross
Revenues Percentage of the Lease Year-to-date Gross Revenues up to (but not
exceeding) the First Tier Gross Revenues Break Point, (2) an amount equal to the
Second Tier Gross Revenues Percentage of the Lease Year-to-date Gross Revenues
in excess of the First Tier Gross Revenues Break Point not exceeding the Second
Tier Gross Revenues Break Point, (3) an amount equal to the Third Tier Gross
Revenues Percentage of the Lease Year-to-date Gross Revenues in excess of the
Second Tier Gross Revenues Break Point not exceeding the Third Tier Gross
Revenues Break Point, and (4) an amount equal to the Fourth Tier Gross Revenues
Percentage of the Lease Year-to-date Gross Revenues in excess of the Third Tier
Gross Revenues Break Point, minus, in each case, the aggregate of Period
Revenues Computations calculated for such tier for each previous calendar month
in such Lease Year (if any).

Landlord and Tenant expressly acknowledge and agree that the threshold and
percentages for establishing Percentage Rent, including those with respect to
Period Revenues Computation, are set out on Exhibit C to this Agreement.

The amount of Minimum Rent payable for each calendar month of a Lease Year shall
equal 1/12 of the annual amount of Minimum Rent, which amount shall be prorated
as necessary pursuant to Section 3.1(a)(i). There shall be no reduction in
Minimum Rent regardless of the result of the Period Revenues Computation;
provided, however, Rent shall be “trued up” and for each month during the Term,
such that Rent payable hereunder shall in each Lease Year equal the sum of
Minimum Rent and Percentage Rent, as the same is aggregated from month to month
within each such Lease Year.

If the Term begins or ends in the middle of a calendar year, then the number of
calendar months falling within the Term during such calendar year shall
constitute a separate Lease Year. In that event, the First Tier Gross Revenues
Break Point, the Second Tier Gross Revenues Break Point and the Third Tier Gross
Revenues Break Point shall be multiplied by a fraction equal to (x) the number
of calendar months (including partial calendar months) in the Lease Year divided
by (y) twelve (12).

Notwithstanding anything in this Agreement to the contrary, in the event cash
available from Gross Revenues after payment of all Facility operating expenses,
debt service, taxes, insurance, management fees and other fees and expenses due
and payable from Gross Revenues is insufficient to pay Percentage Rent, then the
amount of such deficiency shall be deferred and added to and paid in connection
with the next monthly Rent payment or payments due hereunder; provided, however,
any Rent deferred as herein provided shall in any event be due and payable and
paid prior to the end of the Fiscal Year in which such deferral occurred.

 

16



--------------------------------------------------------------------------------

(c) Tenant shall deliver to Landlord a certificate from an officer of Tenant or
Manager with each Percentage Rent payment setting forth the calculation of the
Percentage Rent payment for the most recently completed calendar month of each
Lease Year during the Term and Percentage Rent year to date through such
recently completed calendar month. Percentage Rent shall be subject to
confirmation and adjustment, if applicable, as set forth in Section 3.2.

The obligation to pay Rent shall survive the expiration or earlier termination
of the Term, and a final reconciliation, taking into account, among other
relevant adjustments, any adjustments which are accrued after such expiration or
termination date but which related to Rent accrued prior to such termination
date, shall be made not later than thirty (30) days after such expiration or
termination date.

3.2 Confirmation of Percentage Rent. Tenant shall utilize, or cause to be
utilized, an accounting system for the Leased Property in accordance with its
usual and customary practices, and in accordance with GAAP, that will accurately
record all data necessary to compute Percentage Rent, and Tenant shall retain,
for at least five (5) years after the expiration of each Lease Year, reasonably
adequate records conforming to such accounting system showing all data necessary
to conduct Landlord’s audit and to compute Percentage Rent for the applicable
Lease Year. Landlord shall have the right, for a period of two (2) years
following each Lease Year, from time to time, by its accountants or
representatives, to audit such information in connection with Landlord’s audit,
and to examine all Tenant’s records (including supporting data and sales and
excise tax returns) reasonably required to complete Landlord’s audit and to
verify Percentage Rent, subject to any prohibitions or limitations on disclosure
of any such data under Legal Requirements. If any Landlord’s audit discloses a
deficiency in the payment of Percentage Rent, and either Tenant agrees with the
results of Landlord’s audit or the matter is otherwise determined or
compromised, Tenant shall forthwith pay to Landlord the amount of the
deficiency, as finally agreed or determined, together with interest at the
Interest Rate from the date when said payment should have been made to the date
of payment thereof. If any Landlord’s audit discloses a deficiency in the
determination or reporting of Gross Revenues, which, as finally agreed or
determined, exceeds three percent (3%), Tenant shall pay the costs of the
portion of Landlord’s audit allocable to the determination of such Gross
Revenues. Any proprietary information obtained by Landlord pursuant to the
provisions of this Section shall be treated as confidential, except that such
information may be used, subject to appropriate confidentiality safeguards, in
any litigation or arbitration between the parties and except further that
Landlord may disclose such information to prospective lenders, investors and
underwriters and to any other persons to whom disclosure is necessary to comply
with applicable laws, regulations and government requirements. The obligations
of Tenant contained in this Section shall survive the expiration or earlier
termination of this Agreement. Any dispute as to the existence or amount of any
deficiency in the payment of Percentage Rent as disclosed by Landlord’s audit
shall, if not otherwise settled by the parties, be submitted to arbitration.

 

17



--------------------------------------------------------------------------------

3.3 Additional Charges. In addition to the Minimum Rent and Percentage Rent,
(a) Tenant also will pay and discharge as and when due and payable all other
amounts, liabilities, obligations and Impositions that Tenant assumes or agrees
to pay under this Agreement, and (b) in the event of any failure on the part of
Tenant to pay any of those items referred to in clause (a) of this Section 3.3,
Tenant also will promptly pay and discharge every fine, penalty, interest and
cost that may be added for non-payment or late payment of such items (the items
referred to in clauses (a) and (b) of this Section 3.3 being additional rent
hereunder and being referred to herein collectively as the “Additional
Charge(s)”), and Landlord shall have all legal, equitable and contractual
rights, powers and remedies provided either in this Agreement or by statute or
otherwise in the case of non-payment of the Additional Charges as in the case of
non-payment of the Minimum Rent. If any installment of Minimum Rent, Percentage
Rent or Additional Charges (but only as to those Additional Charges that are
payable directly to Landlord) shall not be paid on its due date, Tenant will pay
Landlord within ten (10) days of demand, as Additional Charges, an amount equal
to the interest computed at the Interest Rate on the amount of such installment,
from the due date of such installment to the date of payment thereof. To the
extent that Tenant pays any Additional Charges to Landlord pursuant to the
requirements of this Agreement, Tenant shall be relieved of its obligation to
pay such Additional Charges to the entity to which they would otherwise be due
and Landlord shall pay the same from monies received from Tenant.

3.4 Payment of Impositions. Subject to Article 8 relating to permitted contests,
Tenant shall pay, or cause to be paid, all Impositions before any fine, penalty,
interest or cost (other than any opportunity cost as a result of a failure to
take advantage of any discount for early payment) may be added for non-payment,
such payments to be made directly to the taxing authorities where feasible, and
shall promptly, upon request, furnish to Landlord copies of official receipts or
other reasonably satisfactory proof evidencing such payments. If any such
Imposition may, at the option of the taxpayer, lawfully be paid in installments
(whether or not interest shall accrue on the unpaid balance of such Imposition),
Tenant may exercise the option to pay the same (and any accrued interest on the
unpaid balance of such Imposition) in installments and, in such event, shall pay
such installments during the Term as the same become due and before any fine,
penalty, premium, further interest or cost may be added thereto. Landlord, at
its expense, shall, to the extent required or permitted by Applicable Law,
prepare and file all tax returns and pay all taxes due in respect of Landlord’s
net income, gross receipts (from any source other than the Rent received by
Landlord from Tenant), sales and use, single business, ad valorem, franchise
taxes and taxes on its capital stock, and Tenant, at its expense, shall, to the
extent required or permitted by Applicable Laws, prepare and file all other tax
returns and reports in respect of any Imposition as may be required by
Government Agencies. If any refund shall be due from any taxing authority in
respect of any Imposition paid by Tenant, the same shall be paid over to or
retained by Tenant if no Event of Default shall have occurred hereunder and be
continuing. If an Event of Default shall have been declared by Landlord and be
continuing, any such refund shall be paid over to or retained by Landlord.
Landlord and Tenant shall, upon request of the other, provide such data as is
maintained by the party to whom the request is made with respect to the Leased
Property as may be necessary to prepare any required returns and reports. In the
event Government Agencies classify any property covered by this Agreement as
personal property, Tenant shall file or cause to be filed by Manager, all
personal property tax returns in such jurisdictions where it may legally so
file. Each party shall, to the extent it possesses the same, provide the other,
upon request, with cost and depreciation

 

18



--------------------------------------------------------------------------------

records necessary for filing returns for any property so classified as personal
property. Where Landlord is legally required to file personal property tax
returns for property covered by this Agreement and/or gross receipts tax returns
for Rent received by Landlord from Tenant, Landlord shall file the same with
reasonable cooperation from Tenant, and Landlord shall provide Tenant with
copies of assessment notices in sufficient time for Tenant to prepare a protest
which Landlord shall file. Landlord may, upon notice to Tenant, at Landlord’s
option and at Landlord’s sole expense, appeal, protest, or institute such other
proceedings (in its or Tenant’s name) as Landlord may deem appropriate to effect
a reduction of real estate assessments and Tenant shall fully cooperate with
Landlord in such protest, appeal or other action.

Landlord shall give prompt Notice to Tenant of all Impositions payable by Tenant
hereunder of which Landlord at any time has knowledge; provided, however, that
Landlord’s failure to give any such notice shall in no way diminish Tenant’s
obligation hereunder to pay such Impositions (except that Landlord shall be
responsible for any interest or penalties incurred as a result of Landlord’s
failure promptly to forward the same).

In addition, Tenant shall pay the following:

(a) Utility Charges. Tenant shall pay or cause to be paid all charges for
electricity, power, gas, oil, water and other utilities used in connection with
the Leased Property.

(b) Insurance Premiums. Tenant shall pay or cause to be paid all premiums for
the insurance coverage required to be maintained pursuant to Article 9.

(c) Other Charges. Tenant shall pay or cause to be paid all other amounts,
liabilities and obligations arising in connection with the Leased Property
except those obligations expressly assumed by Landlord pursuant to the
provisions of this Agreement or expressly stated not to be an obligation of
Tenant pursuant to this Agreement.

(d) Reimbursement for Additional Charges. If Tenant pays or causes to be paid
property taxes or similar or other Additional Charges attributable to periods
after the end of the Term, whether upon expiration or sooner termination of this
Agreement, Tenant may, within a reasonable time after the end of the Term,
provide Notice to Landlord of its estimate of such amounts. Landlord shall
promptly reimburse Tenant for all payments of such taxes and other similar
Additional Charges that are attributable to any period after the Term of this
Agreement.

3.5 [INTENTIONALLY DELETED]

3.6 Net Lease. The Rent shall be absolutely net to Landlord so that this
Agreement shall yield to Landlord the full amount of the installments or amounts
of the Rent throughout the Term, subject to any other provisions of this
Agreement which expressly provide otherwise, including, without limitation,
those provisions for adjustment, refunding or abatement of such Rent and for the
funding of Landlord’s obligations pursuant to Section 14.3. This Agreement is a
net lease and, except to the extent otherwise expressly specified in this
Agreement, it is agreed and intended that Rent payable hereunder by Tenant shall
be paid without notice, demand, counterclaim, setoff, deduction or defense and
without abatement, suspension, deferment, diminution or reduction and that
Tenant’s obligation to pay all such amounts, throughout the

 

19



--------------------------------------------------------------------------------

Term and all applicable Renewal Terms is absolute and unconditional and except
to the extent otherwise expressly specified in this Agreement, the respective
obligations and liabilities of Tenant and Landlord hereunder shall in no way be
released, discharged or otherwise affected for any reason, including without
limitation: (a) any defect in the condition, merchantability, design, quality or
fitness for use of the Leased Property or any part thereof, or the failure of
the Leased Property to comply with all Applicable Laws, including any inability
to occupy or use the Leased Property by reason of such noncompliance; (b) any
damage to, removal, abandonment, salvage, loss, condemnation, theft, scrapping
or destruction of or any requisition or taking of the Leased Property or any
part thereof, or any environmental conditions on the Leased Property or any
property in the vicinity of the Leased Property; (c) any restriction, prevention
or curtailment of or interference with any use of the Leased Property or any
part thereof including eviction; (d) any defect in title to or rights to the
Leased Property or any lien on such title or rights to the Leased Property;
(e) any change, waiver, extension, indulgence or other action or omission or
breach in respect of any obligation or liability of or by any Person; (f) any
bankruptcy, insolvency, reorganization, composition, adjustment, dissolution,
liquidation or other like proceedings relating to Tenant or any other Person, or
any action taken with respect to this Agreement by any trustee or receiver of
Tenant or any other Person, or by any court, in any such proceeding; (g) any
right or claim that Tenant has or might have against any Person, including
without limitation Landlord (other than a monetary default) or any vendor,
manufacturer, contractor of or for the Leased Property; (h) any failure on the
part of Landlord or any other Person to perform or comply with any of the terms
of this Agreement, or of any other agreement; (i) any invalidity,
unenforceability, rejection or disaffirmance of this Agreement by operation of
law or otherwise against or by Tenant or any provision hereof; (j) the
impossibility of performance by Tenant or Landlord, or both; (k) any action by
any court, administrative agency or other Government Agencies; (l) any
interference, interruption or cessation in the use, possession or quiet
enjoyment of the Leased Property or otherwise; or (m) any other occurrence
whatsoever, whether similar or dissimilar to the foregoing, whether foreseeable
or unforeseeable, and whether or not Tenant shall have notice or knowledge of
any of the foregoing; provided, however, that the foregoing shall not apply or
be construed to restrict Tenant’s rights in the event of any act or omission by
Landlord constituting gross negligence or willful misconduct. Except as
specifically set forth in this Agreement, this Agreement shall be noncancellable
by Tenant for any reason whatsoever and, except as expressly provided in this
Agreement, Tenant, to the extent now or hereafter permitted by Applicable Laws,
waives all rights now or hereafter conferred by statute or otherwise to quit,
terminate or surrender this Agreement or to any diminution, abatement or
reduction of Rent payable hereunder. Except as specifically set forth in this
Agreement, under no circumstances or conditions shall Landlord be expected or
required to make any payment of any kind hereunder or have any obligations with
respect to the use, possession, control, maintenance, alteration, rebuilding,
replacing, repair, restoration or operation of all or any part of the Leased
Property, so long as the Leased Property or any part thereof is subject to this
Agreement, and Tenant expressly waives the right to perform any such action at
the expense of Landlord pursuant to any law.

 

20



--------------------------------------------------------------------------------

ARTICLE 4

USE OF THE LEASED PROPERTY

4.1 Permitted Use.

4.1.1 Permitted Use.

(a) Tenant shall, and shall cause Manager to, at all times during the Term and
at any other time that Tenant and Manager shall be in possession of the Leased
Property, continuously use and operate, the Leased Property solely and
exclusively as a first class licensed (if licenses are available) assisted
living, independent living and dementia care facility (and, at Tenant’s
election, in Tenant’s sole and absolute discretion, a skilled nursing facility),
and for such other uses as may be necessary or incidental to such use (such as
services provided directly to residents by Tenant or under Service Licenses, as
such term is defined below), with appropriate amenities for the same and for no
other purpose without interruption except for minimum necessary interruptions in
respect to portions of the Leased Property for periods provided herein for
repairs, renovations, replacements and rebuilding all of which shall be carried
out pursuant to, and in accordance with the applicable provisions of this
Agreement (the foregoing being referred to as the “Permitted Use”). Subject to
Section 16.3, Tenant shall not, and Tenant shall ensure that Manager shall not,
use the Leased Property or any portion thereof for any other use without the
prior written consent of Landlord. No use shall be made or permitted to be made
of the Leased Property and no acts shall be done thereon which will cause the
cancellation of any insurance policy covering the Leased Property or any part
thereof (unless another adequate policy is available), and Tenant shall not, and
Tenant shall ensure that Manager shall not, sell or otherwise provide or permit
to be kept, used or sold in or about the Leased Property any article which may
be prohibited by law or by the standard form of fire insurance policies, or any
other insurance policies required to be carried hereunder, or fire underwriter’s
regulations. Tenant shall, at its sole cost, comply with all Insurance
Requirements. Further, Tenant shall not, and Tenant shall ensure that Manager
shall not, take or omit to take any action, the taking or omission of which
materially impairs the value or the usefulness of the Leased Property or any
part thereof for its Permitted Use.

(b) Notwithstanding the foregoing, in the event that, in the reasonable
determination of Landlord and Tenant, it shall no longer be economically
practical to operate the Leased Property as an assisted living, independent
living and dementia care facility, Landlord may elect to terminate this
Agreement by providing to Tenant Notice thereof, which Notice shall set forth in
reasonable detail the reasons therefor.

4.1.2 Necessary Approvals. Tenant shall maintain, or cause Manager to maintain,
in good standing all Permits and approvals necessary to use and operate, for its
Permitted Use, the Leased Property and the Facility located thereon under
Applicable Law and shall provide to Landlord a copy of Tenant’s federal, state
and Medicare survey regarding the Facility, and such other information or
documents pertaining to said approvals. Landlord shall at no cost or liability
to Landlord cooperate with Tenant in this regard, limited to executing all
applications and consents required to be signed by Landlord in order for Tenant
to obtain and maintain such approvals.

 

21



--------------------------------------------------------------------------------

4.1.3 Lawful Use, Etc. Tenant shall not, and Tenant shall ensure that Manager
shall not, (a) use or suffer or permit the use of the Leased Property for any
unlawful purpose, (b) commit or suffer to be committed any waste on the Leased
Property, or in the Facility, or cause or permit any unlawful nuisance thereon
or therein, or (c) permit the Leased Property, or any portion thereof, to be
used in such a manner as (i) might reasonably impair Landlord’s title thereto or
to any portion thereof, or (ii) may reasonably allow a claim or claims for
adverse usage or adverse possession by the public, as such, or of implied
dedication of the Leased Property or any portion thereof.

4.2 Compliance with Legal/Insurance Requirements, Etc. Subject to the provisions
of Article 8, Tenant, at its sole expense, shall, or shall cause Manager to,
(a) comply with Legal Requirements and Insurance Requirements in respect of the
use, operation, maintenance, repair, alteration and restoration of the Leased
Property, and (b) comply with all appropriate Permits, and other authorizations
and agreements required for any use of the Leased Property then being made and
which are material to the operation of the Leased Property as an assisted
living, independent living and dementia care facility, and for the proper
operation and maintenance of the Leased Property or any part thereof.

4.3 Environmental Matters.

(a) Tenant hereby represents and warrants to Landlord that, as of the Effective
Date, there are no Hazardous Materials on any portion of the Leased Property or
the Facility, nor have any Hazardous Materials been released or discharged on
any portion of the Leased Property or the Facility. In addition, Tenant hereby
represents and warrants that it has previously delivered to Landlord copies of
all reports concerning environmental conditions which have been received by
Tenant or any of its Affiliates. In the event of the discovery of Hazardous
Materials on any portion of the Leased Property or in the Facility during the
Term, and subject to the provisions of Section 4.3(c), Tenant shall promptly
remove such Hazardous Materials, together with all contaminated soil and
containers, and shall otherwise remedy the problem in accordance with
(i) Comprehensive Environmental Response, Compensation and Liability Act (42
U.S.C. et seq.), as amended, and the Resource Conservation and Recovery Act (42
U.S.C. Section 6901 et seq.), as amended; (ii) the regulations promulgated
thereunder, from time to time; (iii) all federal, state and local laws, rules
and regulations (now or hereafter in effect) dealing with the use, generation,
treatment, storage, disposal or abatement of Hazardous Materials; and (iv) the
regulations promulgated thereunder, from time to time (collectively referred to
as “Environmental Laws”). Tenant shall indemnify, defend and hold Landlord
harmless from and against all loss, costs, liability and damage (including,
without limitation, engineers’ and attorneys’ fees and expenses, and the cost of
litigation) arising from the presence of Hazardous Materials on the Leased
Property or in the Facility; and this obligation of Tenant shall survive
termination. “Hazardous Materials” shall mean and include any substance or
material containing one or more of any of the following: “hazardous material,”
“hazardous waste,” “hazardous substance,” “regulated substance,” “petroleum,”
“pollutant,” “contaminant,” “polychlorinated biphenyls,” “lead or lead-based
paint” or “asbestos” as such terms are defined in any applicable Environmental
Law in such concentration(s) or amount(s) as may impose clean-up, removal,
monitoring or other responsibility under the Environmental Laws, as the same may
be amended from time to time, or which may present a significant risk of harm to
residents, patients, invitees or employees of the Facility.

 

22



--------------------------------------------------------------------------------

(b) Subject to the provisions of Sections 4.3(a) and (c) all costs and expenses
of the aforesaid removal of Hazardous Materials from the Leased Property or the
Facility, and of the aforesaid compliance with all Environmental Laws, and any
amounts paid to Landlord pursuant to the indemnity set forth in Section 4.3(a),
shall be paid by Tenant from its own funds, and not from Gross Revenues or from
the Capital Renewals Reserve.

(c) To the extent not otherwise covered by insurance maintained by either Tenant
or Manager (including any deductible or self-insured retention, if any, related
thereto), the amount of any loss, cost, liability or damage (including without
limitation, engineers’ and attorneys’ fees and expenses, and the cost of
litigation) arising from the presence of Hazardous Materials on or under the
Leased Property or in the Facility as a direct result of the gross negligence of
Tenant’s or Manager’s employees at the Facility (but not any third parties,
including any independent contractors retained to provide goods or services to
the Facility) shall be paid from Gross Revenues.

(d) Each party shall undertake reasonable efforts to notify the other party
concerning the presence of any Hazardous Materials on or under the Leased
Property or in the Facility of which the notifying party has knowledge;
provided, however, that unless required by Legal Requirements, the parties shall
otherwise maintain such information confidential.

ARTICLE 5

REPAIRS, MAINTENANCE AND REPLACEMENTS

5.1 Repairs and Maintenance Costs Which Are Expensed. Tenant shall, and shall
cause Manager to, (i) maintain the Leased Property (including, but not limited
to, the interior and exterior, structural, plumbing, HVAC and otherwise) in good
repair and working condition and shall make or cause to be made such routine
maintenance, repairs and minor alterations as it determines are necessary for
such purposes, (ii) not commit waste or permit impairment or deterioration of
the Leased Property (normal wear and tear excepted); (iii) not abandon the
Leased Property; (iv) comply in all material respects with all laws, ordinances,
regulations and requirements of any governmental body applicable to the Leased
Property; (v) provide prompt written notification to Landlord of any material
adverse change to the Leased Property, such as material changes to any
environmental condition, including, without limitation, the presence of
bio-contaminants, such as mold; (vi) promptly undertake appropriate assessment,
remedial and preventative actions sufficient to meet any guidelines established
by Landlord or guidelines or regulations adopted by applicable authoritative
bodies or regulatory agencies in connection with a determination of any material
adverse change, and, in any event with respect to mold contamination, Tenant
shall undertake or cause to be undertaken (a) removal of the mold, (b) abatement
of the underlying cause of mold (including water intrusion), and (c) repair of
any leaks and associated water damage at the Leased Property; and (viii) return
the Leased Property and all buildings and improvements thereon at the expiration
of the Term in as reasonably a good condition as when received, ordinary wear
and tear excepted, and shall make or cause to be made such routine maintenance,
repairs and minor alterations as it determines are necessary for such purposes.
The phrase “routine maintenance, repairs, and minor alterations” as used in this
Section 5.1 shall include only those which are normally expensed under generally
accepted accounting principles.

 

23



--------------------------------------------------------------------------------

The cost of such maintenance, repairs and alterations shall be paid from Gross
Revenues or as otherwise provided in the Management Agreement.

5.2 Capital Renewals Reserve.

(a) Tenant shall, or Tenant shall cause Manager to, establish an interest
bearing reserve account (the “Capital Renewals Reserve”), to cover the cost of
Routine Capital Expenditures. All interest earned on the funds in the Capital
Renewals Reserve shall be added to and shall remain a part of the Capital
Renewals Reserve. Such account shall be established in Landlord’s name and
control for the purposes set forth in this Lease. All funds in the Capital
Renewals Reserve, all interest earned thereon and all property purchased with
funds from the Capital Renewals Reserve shall be and shall remain the property
of Landlord.

(b) For each Accounting Period during the Term hereof, Tenant shall transfer
into the Capital Renewals Reserve an amount equal to one twelfth (1/12) of the
Capital Renewals Payment. The term “Capital Renewals Payment” shall mean Three
Hundred Fifty Dollars ($350.00) per unit per annum during the period commencing
on the Commencement Date and ending on the day immediately preceding the
anniversary of the Commencement Date. On each anniversary of the Commencement
Date (each, an “Adjustment Date”), the Capital Renewals Payment shall be
increased by any increase in the Index during the preceding 12 month period, as
determined calculating a fraction, the numerator of which shall be (A) the Index
most recently published immediately prior to the particular Operating Year in
question, minus (B) the Index most recently published immediately prior to the
immediately preceding Operating Year, and the denominator of which shall be the
Index most recently published immediately prior to the immediately preceding
Operating Year. Mathematically, the Index increase calculation may be expressed
as (current Index - last year Index) ÷ last year Index. Notwithstanding anything
to the contrary in this Section 5.2(b), in the event that an amount different
than the Capital Renewals Payment set forth above is set forth in a Capital
Reserve Budget, or a greater amount is required by the lender holding the first
Mortgage on the Facility, then Capital Renewals Payment shall be such different
or greater amount, as the case may be. Transfers into the Capital Renewals
Reserve shall be made at the time of each interim accounting described in
Section 17.2 hereof.

(c) Tenant shall, or Tenant shall cause Manager to, prepare an annual estimate
(the “Capital Reserve Budget”) of the expenditures necessary for
(i) replacements, renewals and additions to the furniture, fixtures and
equipment of the Facility, and (ii) Routine Capital Expenditures, during the
ensuing Fiscal Year and shall deliver the Capital Reserve Budget to Landlord for
its review, comment and approval at least thirty-five (35) days (or such earlier
time period as required under the Management Agreement) prior to the beginning
of each Fiscal Year. The Capital Reserve Budget shall also indicate the
estimated time schedule for making such replacements, renewals, and additions, a
reasonable description of items required to be replaced, the number of units to
be replaced, unit costs and costs in the aggregate, together with such
additional information as Landlord shall reasonably request, to the extent then
known by Manager.

 

24



--------------------------------------------------------------------------------

(d) Tenant shall, or Tenant shall cause Manager to (in compliance with the
applicable Capital Reserve Budget, unless there has been a change in
circumstances), from time to time, make such (i) replacements, renewals and
additions to the furniture, fixtures and equipment of the Facility, and
(ii) Routine Capital Expenditures, as Tenant deems necessary, up to the balance
in the Capital Renewals Reserve. No expenditures will be made in excess of said
balance without the approval of Landlord. In addition, Tenant shall not, and
Tenant shall ensure that Manager shall not, without Landlord’s approval, make
any expenditures from the Capital Renewals Reserve that, in the aggregate,
exceed the total aggregate amount of expenditures set forth in the
then-applicable Capital Reserve Budget; provided, however, that Tenant or
Manager shall be authorized to take appropriate remedial action (including
making any necessary expenditures from the Capital Renewals Reserve above the
total aggregate amount set forth in the then-applicable Capital Reserve Budget),
without receiving Landlord’s prior approval, to remedy or respond to any of the
Emergency Requirements (provided further that Tenant shall notify Landlord of
any such remedial action that requires more than a de-minimis expenditure of
funds from the Capital Renewals Reserve). At the end of each Fiscal Year, any
amounts remaining in the Capital Renewals Reserve shall be carried forward to
the next Fiscal Year. Proceeds from the sale of furniture, fixtures and
equipment no longer necessary to the operation of the Facility shall be added to
the Capital Renewals Reserve. The Capital Renewals Reserve will be kept in an
interest-bearing account, and any interest which accrues thereon shall be
retained in the Capital Renewals Reserve. Neither (i) proceeds from the
disposition of furniture, fixtures and equipment, nor (ii) interest which
accrues on amounts held in the Capital Renewals Reserve, shall (1) result in any
reduction in the required transfers to the Capital Renewals Reserve set forth in
Section 5.2(b) above, or (2) be included in Gross Revenues.

5.3 Capital Expenditures.

(a) Tenant, or Manager on behalf of Tenant, shall prepare an annual estimate
(the “Building Estimate”) of all Capital Expenditures, which Building Estimate
shall include such detail as is reasonably required to allow Landlord to review
and analyze the Capital Expenditures described therein. Tenant shall, or Tenant
shall cause Manager to, submit the Building Estimate to Landlord for its
approval at the same time as Tenant is to deliver the preliminary Capital
Reserve Budget described in Section 5.2(c). Tenant shall not, and Tenant shall
ensure that Manager shall not, make any Capital Expenditures without the prior
written approval of Landlord, except as otherwise permitted herein. Landlord
shall not withhold its approval for any Capital Expenditure required to be made
under the terms of the Management Agreement.

 

25



--------------------------------------------------------------------------------

(b) Notwithstanding the provisions of Section 5.3(a), Tenant shall be authorized
to take appropriate remedial action (including making any necessary Capital
Expenditures) without receiving Landlord’s prior approval, to remedy or respond
to any of the Emergency Requirements; provided that Tenant shall notify Landlord
of any such remedial action that requires a Capital Expenditure that is not de
minimis. Tenant and Manager shall cooperate with Landlord in the pursuit of any
such action and shall have the right to participate therein. Landlord shall,
upon written request by Tenant, or Manager on behalf of Tenant, promptly
reimburse all expenditures made by Tenant or Manager pursuant to this
Section 5.3(b).

(c) The cost of all Capital Expenditures (including the expenses incurred by
Landlord or Tenant or Manager in connection with any civil or criminal
proceeding described above) shall be borne solely by Landlord (from the
Operating Accounts, the Capital Renewals Reserve and from amounts made available
by Landlord for such purpose).

5.4 Ownership of Replacements. (a) All repairs, alterations, improvements,
renewals or replacements made pursuant to this Article 5, and all amounts kept
in the Capital Renewals Reserve, and interest thereon shall, subject to the
rights of Manager under the Management Agreement, be the property of Landlord,
and (b) all Capital Expenditures shall be the property of Landlord.

5.5 Tenant’s Personal Property. At the expiration or sooner termination of the
Term, Landlord may, in its sole and absolute discretion, elect either (a) to
give Tenant Notice that Tenant shall be required, within ten (10) Business Days
after such expiration or termination, to remove all Tenant’s Personal Property
and Inventories from the Leased Property or (b) to buy such Tenant’s Personal
Property and Inventories by paying Tenant the book value of such property.
Failure of Landlord to make such election shall be deemed an election to proceed
in accordance with the preceding clause (b).

5.6 Yield Up. Upon the expiration or sooner termination of this Agreement,
Tenant shall vacate and surrender the Leased Property to Landlord in
substantially the same condition in which the Leased Property was in on the
Commencement Date, except as repaired, replaced, rebuilt, restored, altered or
added to as permitted or required by the provisions of this Agreement,
reasonable wear and tear and Condemnation (and casualty damage, in the event
that this Agreement is terminated following a casualty in accordance with
Article 10) excepted.

In addition, as of the expiration or earlier termination of this Agreement,
Tenant shall, at Landlord’s sole cost and expense, use its good faith,
commercially reasonable efforts to transfer to and cooperate with Landlord or
Landlord’s nominee in connection with the processing of all applications for
licenses, operating permits and other governmental authorizations and all
contracts entered into by Tenant, including contracts with governmental or
quasi-governmental Entities which may be necessary for the use and operation of
the Facility as then operated, but excluding (a) utility deposits and
(b) telephone numbers. Landlord shall indemnify and hold Tenant harmless for all
claims, costs and expenses (including reasonable attorneys’ fees) arising from
acts or omissions by Landlord under such contracts subsequent to the date of
transfer thereof to Landlord; and Tenant shall indemnify and hold Landlord
harmless for all claims, costs and expenses (including reasonable attorney’s
fees) arising from acts or omission by Tenant under such contracts prior to the
date of transfer thereof to Landlord.

 

26



--------------------------------------------------------------------------------

5.7 Management Agreement. Except as otherwise provided below, Tenant shall not
amend or modify the Management Agreement without Landlord’s prior written
consent, which consent may be given or withheld by Landlord in its sole and
absolute discretion. The Management Agreement shall expressly provide that
Manager shall at all times be an “eligible independent contractor” as defined in
Section 856(d) of the Code. The terms of the Management Agreement (a) shall not,
in Landlord’s and its counsel’s reasonable opinion, cause the Rent to fail to
qualify as “rents from real property” within the meaning of Section 856(d) of
the Code, and (b) shall expressly provide that if Landlord and its counsel
reasonably conclude that the terms of the Management Agreement will have such an
effect, then the terms of the Management Agreement will be modified so that the
Management Agreement, in the reasonable opinion of Landlord and its counsel,
does not cause the Rent to be so characterized under the Code; provided,
however, no such modifications shall affect the amount of management fees or the
practical realization of the rights and benefits of the Manager thereunder.

To the extent any provisions of this Article 5 shall conflict with any
provisions regarding the “FF&E Reserve” set forth in the Management Agreement,
the parties hereto hereby acknowledge and agree that the express provisions set
forth in the Management Agreement with respect to same shall control.

ARTICLE 6

IMPROVEMENTS, ETC.

6.1 Improvements to the Leased Property. Tenant shall not finance the cost of
any construction by the granting of a lien on or security interest in the Leased
Property, or Tenant’s interest therein, without the prior written consent of
Landlord, which consent may be withheld by Landlord in Landlord’s sole
discretion. Any such improvements shall, upon the expiration or sooner
termination of this Agreement, remain or pass to and become the property of
Landlord, free and clear of all encumbrances other than Permitted Encumbrances.

6.2 Salvage. Other than Tenant’s Personal Property, all materials which are
scrapped or removed in connection with the making of repairs, alterations,
improvements, renewals, replacements and additions pursuant to Article 5 shall
be disposed of by Tenant and the net proceeds thereof, if any, shall be
deposited in the Capital Renewals Reserve.

6.3 Equipment Leases. Landlord shall enter into such leases of equipment and
personal property as Tenant may reasonably request from time to time, provided
that the form and substance thereof shall be reasonably satisfactory to
Landlord. Tenant shall prepare and deliver to Landlord all such lease documents
for which Landlord’s execution is necessary and Landlord shall promptly, upon
approval thereof, execute and deliver such documents to Tenant. Tenant shall,
throughout the Term, be responsible for performing all of Landlord’s obligations
under all such documents and agreements.

 

27



--------------------------------------------------------------------------------

ARTICLE 7

LIENS

Subject to Article 8, Tenant shall not, and Tenant shall ensure that Manager
does not, directly or indirectly, create or allow to remain, and each shall
promptly discharge, at its expense, any lien, encumbrance, attachment, title
retention agreement or claim upon the Leased Property or Tenant’s leasehold
interest therein or any attachment, levy, claim or encumbrance in respect of the
Rent, other than (a) Permitted Encumbrances, (b) restrictions, liens and other
encumbrances which are consented to in writing by Landlord, (c) liens for those
taxes of Landlord which Tenant is not required to pay hereunder, (d) subleases
permitted by Article 16, (e) liens for Impositions or for sums resulting from
noncompliance with Legal Requirements so long as (i) the same are not yet due
and payable, or (ii) are being contested in accordance with Article 8, (f) liens
of mechanics, laborers, materialmen, suppliers or vendors incurred in the
ordinary course of business that are not yet due and payable (but will be paid
in full by Tenant or Manager) or are for sums that are being contested in
accordance with Article 8, (g) any Mortgage or other liens which are the
responsibility of Landlord pursuant to the provisions of Article 11, and
(h) Landlord’s Liens.

ARTICLE 8

PERMITTED CONTESTS

Tenant, or Manager at Tenant’s direction, shall have the right to contest the
amount or validity of any Imposition, Legal Requirement, Insurance Requirement,
lien, attachment, levy, encumbrance, charge or claim (collectively, “Claims”) as
to the Leased Property, by appropriate legal proceedings, conducted in good
faith and with due diligence, provided that (a) the foregoing shall in no way be
construed as relieving, modifying or extending Tenant’s obligation to pay any
Claims required hereunder to be paid by Tenant as finally determined, (b) such
contest shall not cause Landlord or Tenant to be in default under any mortgage,
deed of trust or other agreement encumbering the Leased Property or any part
thereof (Landlord agreeing that any such mortgage, deed of trust or other
agreement shall permit Tenant to exercise the rights granted pursuant to this
Article 8) or any interest therein or result in a lien attaching to the Leased
Property, unless such lien is fully bonded or is otherwise secured to the
reasonable satisfaction of Landlord, (c) no part of the Leased Property nor any
Rent therefrom shall be in any immediate danger of sale, forfeiture, attachment
or loss, and (d) Tenant hereby indemnifies and holds harmless Landlord from and
against any cost, claim, damage, penalty or reasonable expense, including
reasonable attorneys’ fees, incurred by Landlord in connection therewith or as a
result thereof. Landlord agrees to join in any such proceedings if required
legally to prosecute such contest, provided that Landlord shall not thereby be
subjected to any liability therefor (including, without limitation, for the
payment of any costs or expenses in connection therewith) unless Tenant agrees
to assume and indemnify Landlord with respect to the same. Tenant or Manager, as
applicable, shall be entitled to any refund of any Claims and such charges and
penalties or interest thereon which have been paid by Tenant or paid by Landlord
to the extent that Landlord has been reimbursed by Tenant. If Tenant shall fail
(i) to pay or cause to be paid any Claims when finally determined, (ii) to
provide reasonable security therefor, or (iii) to prosecute or cause to be
prosecuted any such contest diligently and in good faith, Landlord may, upon
Notice to Tenant, pay such charges, together with interest and penalties due
with respect thereto, and Tenant shall reimburse Landlord therefor, upon demand,
as Additional Charges.

 

28



--------------------------------------------------------------------------------

ARTICLE 9

INSURANCE

9.1 Insurance. Commencing with the Commencement Date, Tenant shall, or Tenant
shall cause Manager to, procure and maintain the following insurance at all
times during the term of this Agreement, provided, however, that Landlord
reserves the right, at its sole discretion, to place on behalf of Landlord,
Tenant and Manager, any of the insurance coverages required herein, Landlord
shall provide Tenant with written notice prior to exercising such right:

(a) All risk property insurance, (and to the extent applicable, Builder’s Risk
Insurance) including coverage for loss from fire, windstorm, sprinkler leakage,
vandalism and malicious mischief, water damage, and other risks including
extended coverage written on an “All Risk” or Special Form on the Improvements
(excluding foundations) and contents including coverage for signs, awnings,
canopies, gazebos, fences and retaining walls in an amount equal to the full
(100%) replacement value thereof without a co-insurance penalty (Agreed Value
endorsement).

(b) Flood Insurance, if the Facility is located in whole or in part within an
area identified as having a special flood hazard by the National Flood Insurance
Program, with a limit and deductible acceptable to Landlord and such deductible
is commercially reasonable and maintained by owners of properties similar in
type, location and quality. In the event that the deductible is deemed
commercially unreasonable, any higher deductible must be acceptable to Landlord,
which approval will not be unreasonably withheld.

(c) Earthquake Insurance, if the Facility is located in whole or in part within
an Earthquake zone, with limits and deductibles acceptable to the Landlord and
in accordance with that which is customarily carried by owners of properties
similar in type, location and quality as the Improvements.

(d) “Business interruption and extra expense” insurance to be written on an “All
Risk” or Special Form (and Earthquake and Flood forms if such insurance for
those risks is required, it being understood earthquake and flood business
interruption and extra expense are included in the earthquake and flood
sub-limits) covering at least eighteen (18) months’ loss of profits and
continuing expenses and extended period of indemnity.

(e) Insurance against loss from accidental damage to, or from the explosion of,
boilers, air conditioning systems, including refrigeration and heating
apparatus, pressure vessels and pressure pipes and other similar apparatus in an
amount equal to the full replacement value of such items with deductibles
acceptable to Landlord; including business interruption insurance against loss
from these damages in an amount acceptable to Landlord.

 

29



--------------------------------------------------------------------------------

(f) All insurance policies, except earthquake and flood, procured under clause
(a) above shall provide terrorism coverage, to the extent available through the
commercial insurance market or by Federal Act at rates, terms and conditions
acceptable to Landlord. If Landlord requires terrorism insurance to be procured
by Tenant (or Manager) under clause (a) above, Landlord shall authorize Tenant
(or Manager) to procure such coverage and Tenant (or Manager) shall provide
Landlord said rates, terms and conditions of the terrorism insurance upon
binding coverage for the Facility.

(g) Commercial general liability against claims for bodily injury, death
personal & advertising injury and property damage (including loss of use
resulting therefrom) occurring upon, in or about the premises with limits of at
least $2,000,000 per occurrence / $4,000,000 aggregate to cover at least the
following hazards: (i) premises and operations; (ii) products and completed
operations, (iii) independent contractors; (iv) contractual liability; liquor
liability and innkeepers’ liability on a per occurrence basis.

(h) Commercial automobile liability insurance including coverage for owned,
non-owned and leased automobiles and garage keepers liability with limits of at
least $1,000,000 per accident.

(i) Comprehensive crime insurance in an amount acceptable to Landlord and
Tenant; provided that maintenance of the deductible shall be commercially
reasonable and shall be maintained by owners of properties similar in type,
location and quality as the Facility.

(j) Statutory workers’ compensation benefits and employers’ liability insurance
with limits of at least $1,000,000 per employee accident or disease, subject to
the laws of the State.

(k) Employment Practices Liability Insurance with limits in an amount acceptable
to Landlord, and it is acceptable for this policy to be on a claims made
trigger, but in any event in an amount of no less than $1,000,000.

(l) Umbrella / Excess liability with limits of at least $10,000,000 per
occurrence / aggregate with terms at least as broad as the underlying commercial
general liability; automobile liability, liquor liability, and innkeepers’
liability.

(m) Insurance against such other insurable risks as Tenant may, from time to
time, reasonably require; and which shall be consistent with industry standards
for similar facilities and meets with the approval of Landlord, which approval
shall not be unreasonably withheld.

(n) Insurance required pursuant to the terms of any Mortgage or other loan
documents covering the Leased Property.

 

30



--------------------------------------------------------------------------------

9.2 General Insurance Provisions.

(a) To the extent any provisions of this Article 9 shall conflict with any
provisions regarding insurance set forth in the Management Agreement, the
parties hereto hereby acknowledge and agree that the express provisions set
forth in the Management Agreement with respect to same shall control.

(b) All insurance described in Section 9.1 may be obtained through blanket
insurance programs, provided that such blanket programs substantially fulfill
the requirements specified herein. The blanket insurance programs may include
deductibles or risk retention levels; however, the Facility’s responsibility for
such deductibles or risk retention levels shall be limited to the Insurance
Retention as defined in Section 9.3.

(c) All insurance required under Section 9.1 may be carried in the name of
Manager. With the exception of worker’s compensation, employer’s liability and
employment practices liability, the insurance required under Section 9.1 shall
include Landlord, Tenant, and any Mortgagee specified by Landlord, in writing,
as additional insureds as respects liability arising from Tenant’s use or
occupancy of the Facility, and mortgagee or loss payee as their interest may
appear. Any property losses covered by insurance obtained pursuant to
Section 9.1 shall be payable to the respective parties as their interests may
appear. Any Mortgage shall contain provisions to the effect that proceeds of the
property insurance shall be available for repair and restoration of the
Facility.

(d) Prior to the effective date of this Lease, Tenant, or Manager on behalf and
at the direction of Tenant, shall deliver to Landlord certificates of insurance
and key endorsements evidencing the insurance coverages required under
Section 9.1 and any renewals thereof. Tenant, Manager or their insurers shall
provide at least thirty (30) days’ prior written notice to the certificate
holder before any cancellation, non-renewal or adverse material change to the
coverages required herein. All insurance policies pursuant to this Section 9.1,
shall be issued by an insurance carrier having an AM Best rating of at least A-,
VII. All such insurance shall be evaluated by Landlord, Tenant or Manager from
time to time to ensure that the limits and coverages are adequate.

(e) The parties agree that, provided Manager provides on behalf of Tenant the
insurance herein contemplated, the insurance coverages and deductibles
maintained pursuant to this Section 9.1 may be adjusted throughout the Term in
accordance with the requirements set forth in the Management Agreement.

9.3 Costs and Expenses.

(a) All charges under the blanket programs shall be allocated to the Facility
and other similar participating Facilities on a reasonable basis.

(b) Upon Termination, a reserve in an amount agreed upon by Landlord, Tenant or
Manager based upon fully developed loss projections, shall be established from
Gross Revenues to cover the amount of any Insurance Retention and all other
costs and expenses that will eventually have to be paid by either Tenant or
Manager with respect to pending or contingent claims, including those that arise
after Termination for causes arising during the Term.

 

31



--------------------------------------------------------------------------------

(c) “Insurance Retention” shall mean the insurance policy deductible; however,
for any insurance obtained through the blanket insurance programs, “Insurance
Retention” shall mean the Facilities’ per occurrence limit for any loss or
reserve as established for the Facility, which limit shall be the same as is
applied to other similar Facilities participating in the blanket insurance
programs, or such higher amount if mandated by the insurer for high hazard risks
such as earthquake, flood and wind.

9.4 Waiver of Subrogation. Landlord, Tenant and each of their insurers agree to
waive their rights of subrogation as respects any claims covered, or which
should have been covered, by valid and collectible insurance, including any
deductibles or self-insurance maintained thereunder. The party carrying such
insurance and suffering said loss releases the other of and from any and all
claims with respect to such loss; and they further agree that their respective
insurance companies shall have no right of subrogation against the other on
account thereof.

9.5 Indemnification of Landlord. Except as expressly provided herein, Tenant
shall fully protect, indemnify and hold harmless Landlord for, from and against
all liabilities, obligations, claims, damages, penalties, causes of action,
costs and reasonable expenses (including, without limitation, reasonable
attorneys’ fees), to the maximum extent permitted by law, imposed upon or
incurred by or asserted against Landlord by reason of: (a) any accident, injury
to or death of persons or loss of or damage to property of third parties
occurring during the Term on or about the Leased Property or adjoining sidewalks
or rights of way under Tenant’s control, and (b) any use, misuse, condition,
management, maintenance or repair by Tenant or anyone claiming under Tenant of
the Leased Property or Tenant’s Personal Property during the Term or any
litigation, proceeding or claim by governmental entities to which Landlord is
made a party or participant relating to such use, misuse, condition, management,
maintenance, or repair thereof to which Landlord is made a party; provided,
however, that Tenant’s obligations hereunder shall not apply to any liability,
obligation, claim, damage, penalty, cause of action, cost or expense arising
from any gross negligence or willful misconduct of Landlord, its employees,
agents, contractors or invitees. Tenant, at its expense, shall defend any such
claim, action or proceeding asserted or instituted against Landlord covered
under this indemnity (and shall not be responsible for any duplicative
attorneys’ fees incurred by Landlord) or may compromise or otherwise dispose of
the same. The obligations of Tenant under this Section 9.5 shall survive the
termination of this Agreement for a period of one (1) year.

ARTICLE 10

DAMAGE, REPAIR AND CONDEMNATION

10.1 Damage and Repair.

(a) If, during the Term, the Facility is damaged by a Minor Casualty, Tenant
shall, or Tenant shall cause Manager to, with all reasonable diligence, proceed
to process the claim with the applicable insurance carriers, including settling
such claim, and to make the necessary arrangements with appropriate contractors
and suppliers to repair and/or replace the damaged portion of the Facility.
Landlord’s consent shall not be needed for Tenant or Manager to perform any of
the foregoing, all of which shall be performed in accordance with Tenant’s

 

32



--------------------------------------------------------------------------------

reasonable judgment; provided, however, that all such work shall be undertaken
(i) in a workmanlike manner, and (ii) in accordance with plans and
specifications approved by Landlord (which approval or disapproval shall be made
within ten (10) Business Days after Landlord receives the applicable plans or
specifications and, if applicable, within ten (10) Business Days after Landlord
receives any modifications of said plans or specifications to accommodate
Landlord’s comments), provided that the parties agree that the standard for such
repair and/or replacement shall be to repair and/or replace the damaged portion
of the Facility to levels of quality and quantity that are equal to those that
existed with respect to such portion of the Facility prior to the occurrence of
the damage at issue. Landlord agrees to sign promptly any documents which are
necessary to process and/or adjust the claim with the insurance carriers, as
well as any contracts with such contractors and/or suppliers.

(b) If, during the Term, the Facility suffers a Total Casualty, Tenant shall
notify Landlord of same within ninety (90) days after the occurrence of such
Total Casualty, and either party may terminate this Agreement by written notice
provided by the terminating party to the non-terminating party no later than
thirty (30) days after the date of Landlord’s receipt of Tenant’s written notice
of the Total Casualty.

(c) If, during the Term, the Facility is damaged by fire, casualty or other
cause to a greater extent than a Minor Casualty, but not to the extent of a
Total Casualty, or if the Facility suffers a Total Casualty but neither party
elects to terminate under Section 10.1(b), Landlord shall, at its cost and
expense and with all reasonable diligence, repair and/or replace the damaged
portion of the Facility to the same condition as existed previously. Tenant
shall have the right to discontinue operating the Facility to the extent Tenant
deems necessary to comply with applicable Legal Requirements or as necessary for
the safe and orderly operation of the Facility. To the extent available,
proceeds from the insurance described in Section 9.1 of this Agreement shall be
applied to such repairs and/or replacements. The parties agree that Landlord’s
obligations to repair and/or replace pursuant to the provisions of this
Section 10.1(c) shall be limited to the extent of available insurance proceeds
(plus the amount of any applicable deductibles). The parties further agree that
if Landlord is obligated to utilize such available insurance proceeds to repay
any obligations pursuant to any Mortgage, then Landlord shall be entitled to an
equitable extension of time (in which Landlord has to fulfill its obligations
pursuant to the provisions of this Section 10.1(c)) that is sufficient to allow
Landlord to obtain the necessary funding to replace such spent insurance
proceeds and to make the repairs and/or replacements required hereunder. The
parties further agree that Landlord’s obligations to repair and/or replace
pursuant to the provisions of this Section 10.1(c) shall be subject to
Landlord’s ability to obtain such entitlements and/or other governmental
approvals as may be necessary to undertake such repair and/or replacement;
provided that Landlord shall undertake good faith efforts to obtain such
entitlements and/or approvals.

10.2 Condemnation.

(a) In the event all or substantially all of the Facility shall be taken in any
eminent domain, condemnation, compulsory acquisition, or similar proceeding by
any competent authority for any public or quasi-public use or purpose, or in the
event a portion of the Facility shall be so taken, but the result is that it is
unreasonable to continue to operate the Facility in accordance with the
standards required by this Agreement, this Agreement shall be terminable at

 

33



--------------------------------------------------------------------------------

the option of either party effective upon ninety (90) days’ written notice to
the other party. Landlord and Tenant shall each have the right to initiate such
proceedings as they deem advisable to recover any compensation to which they may
be entitled.

(b) In the event a portion of the Facility shall be taken by the events
described in Section 10.2(a), or the entire Facility is affected but on a
temporary basis, and the result is not to make it unreasonable to continue to
operate the Facility, this Agreement shall not terminate, but Rent due hereunder
shall be equitably abated taking into consideration, among other relevant
factors, the number of useable rooms, the amount of square footage, or revenues
affected or taken by such events. However, so much of any award for any such
partial taking or condemnation as shall be necessary to render the Facility
equivalent to its condition prior to such event shall be used for such purpose;
and Tenant shall have the right to discontinue operating the Facility or portion
of the Facility to the extent it deems necessary for the safe and orderly
operation of the Facility.

10.3 Disbursement of Award. Subject to the terms hereof, Landlord, Tenant and
any Mortgagee shall transfer any part of the Award received by them,
respectively, together with severance and other damages awarded for the taken
Leased Improvements and any deficiency Landlord or Tenant has agreed to pay, to
an escrow agent (“Escrow Agent”) reasonably satisfactory to all parties. Such
amounts shall be advanced by Escrow Agent pursuant to Landlord’s, or Mortgagee’s
(if any), instructions so as to permit payment for the cost of any restoration
and repair, pursuant to the same terms and conditions as are set forth in
Section 10.1. The obligations under this Section 10.3 to disburse the Award and
such other amounts shall be subject to (a) the collection thereof and (b) the
release of such Award by the applicable Mortgagee. Tenant’s obligation to
restore the Leased Property shall be subject to the availability of the Award to
fund the cost of such repair or restoration upon its compliance with this
Section 10.3.

To the extent any provisions of this Article 10 shall conflict with any
provisions regarding casualty to, and/or condemnation of, the Facility set forth
in the Management Agreement, the parties hereto hereby acknowledge and agree
that the express provisions set forth in the Management Agreement with respect
to same shall control.

ARTICLE 11

MORTGAGES, ETC.

11.1 Mortgages.

(a) Neither Landlord nor any of its Affiliates shall be permitted to encumber
the Facility and/or the Leased Property with any Mortgage unless the proposed
Mortgage is on

 

34



--------------------------------------------------------------------------------

commercially reasonable terms and conditions and satisfies any applicable
requirements under the Management Agreement. Any Mortgage which meets all of the
requirements set forth in this Section 11.1 shall be referred to in this
Agreement as a “Qualified Mortgage.”

(b) In the event Manager receives any reasonable request for information on the
Facility from a Qualified Mortgagee (and including any Affiliate of Manager
providing any financing in connection with the Facility), Landlord agrees that
Manager is hereby authorized to provide or distribute such information directly
to such lender.

11.2 No Covenants, Conditions or Restrictions.

(a) Landlord covenants that after the Commencement Date and during the Term,
there will not be (unless Tenant and Manager have given their prior consent
thereto) any covenants, conditions or restrictions, including reciprocal
easement agreements or cost-sharing arrangements (individually or collectively
referred to as “CC&R’s”) affecting the Leased Property (i) which would prohibit
Manager’s operation of the Facility in accordance with the operating standards
set forth in this Agreement; (ii) which would allow the Facility or any part
thereof (for example, parking spaces) to be used by persons other than
residents, patients, invitees or employees of the Facility; (iii) which would
allow the Facility to be used for specified charges or rates which have not been
approved by Manager; or (iv) which would subject the Facility to exclusive
arrangements regarding food and beverage operation or retail merchandise.

(b) Tenant shall cause Manager to manage and operate the Facility in compliance
with all obligations imposed on Landlord or the Facility pursuant to any CC&R’s.

11.3 Liens; Credit. Tenant shall use commercially reasonable efforts to prevent
any liens from being filed against the Facility which arise from any
maintenance, repairs, alterations, improvements, renewals or replacements in or
to the Facility, and shall cooperate fully in obtaining the release of any such
liens.

11.4 Amendments Requested by Mortgagee. If requested by any Mortgagee or
prospective Mortgagee, Tenant agrees to execute and deliver any amendment of
this Agreement that is reasonably required by such Mortgagee or prospective
Mortgagee, provided that Tenant shall be under no obligation to amend this
Agreement if the result of such amendment would be to materially and adversely
increase Tenant’s obligations or to materially and adversely affect Tenant’s
rights under this Agreement or to amend Article 5. Any such amendment shall be
in effect only for the period of time in which such Mortgage is outstanding.

ARTICLE 12

DEFAULTS AND REMEDIES

12.1 Events of Default. The occurrence of any one or more of the following
events shall constitute an “Event of Default” hereunder:

(a) should Tenant fail to make any payment of Minimum Rent or Percentage Rent
when due and such failure shall continue for a period of five (5) Business Days
after Notice thereof, or fail to make payment of any other Rent or any other sum
(including, but not limited to, funding of the Capital Renewals Reserve),
payable hereunder when due and such failure shall continue for a period of
thirty (30) days after Notice thereof; or

 

35



--------------------------------------------------------------------------------

(b) should Tenant fail to maintain the insurance coverages required under
Article 9 and such failure shall continue for ten (10) Business Days after
Notice thereof; or

(c) subject to Article 8 relating to permitted contests, should Tenant default
in the due observance or performance of any of the terms, covenants or
agreements contained herein to be performed or observed by it (other than as
specified in clauses (a) and (b) above) and such default shall continue for a
period of thirty (30) days after Notice thereof from Landlord to Tenant;
provided, however, that if such default is susceptible of cure but such cure
cannot be accomplished with due diligence within such period of time and if, in
addition, Tenant commences to cure or cause to be cured such default within
thirty (30) days after Notice thereof from Landlord and thereafter prosecutes
the curing of such default with all due diligence, such period of time shall be
extended to such period of time (not to exceed ninety (90) days) as may be
necessary to cure such default with all due diligence; or

(d) should Tenant generally not be paying its debts as they become due or should
Tenant make a general assignment for the benefit of creditors; or

(e) should any petition be filed by or against Tenant under the Federal
bankruptcy laws, or should any other proceeding be instituted by or against
Tenant seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for Tenant or for any
substantial part of the property of Tenant and such proceeding is not dismissed
within sixty (60) days after institution thereof, or should Tenant take any
action to authorize any of the actions set forth above in this paragraph; or

(f) should Tenant cause or institute any proceeding for its dissolution or
termination; or

(g) unless Tenant shall be contesting such lien or attachment in good faith in
accordance with Article 8, should the estate or interest of Tenant in the Leased
Property or any part thereof be levied upon or attached in any proceeding and
the same shall not be vacated, discharged or fully bonded or otherwise secured
to the reasonable satisfaction of Landlord within the later of (i) sixty
(60) days after such attachment or levy, unless the amount in dispute is less
than $500,000.00 (as adjusted each year by increases or decreases in the Index),
in which case Tenant shall give notice to Landlord of the dispute but Tenant may
defend in any suitable way, and (ii) thirty (30) days after receipt by Tenant of
Notice thereof from Landlord; it being understood and agreed that Tenant may
commence a contest of such matter pursuant to Article 8 above following such
Notice from Landlord; or

 

36



--------------------------------------------------------------------------------

(h) the failure of Tenant to correct, or cause Manager to correct, within the
time deadlines set by any Governmental Agency, any deficiency which would result
in either of the following actions by such agency with respect to the Facility:
(i) a termination of any Reimbursement Contract or any Permit material to the
operation of the Facility, or (ii) the issuance of a stop placement order or ban
on new admissions generally; or

(i) if a final unappealable determination is made by applicable state
authorities of the revocation or limitation of any Permit required for the
lawful operation of the Leased Property in accordance with its Permitted Use or
there occurs the loss or material limitation of any Permit under any other
circumstances under which Tenant is required to cease its operation of the
Leased Property in accordance with its Permitted Use at the time of such loss or
limitation; or

(j) if Tenant or the Facility should be assessed fines or penalties by any state
health or licensing agency having jurisdiction over such Persons or the Facility
in excess of $250,000.00 in any Fiscal Year; or

(k) should Tenant be in default under the Management Agreement beyond any
applicable cure period.

then, and in any such event, Landlord, in addition to all other remedies
available to it, may terminate this Agreement by giving Notice thereof to Tenant
and upon the expiration of the time fixed in such Notice, this Agreement shall
terminate and all rights of Tenant under this Agreement shall cease. Landlord
shall have and may exercise all rights and remedies available at law and in
equity to Landlord as a result of Tenant’s breach of this Agreement, including
without limitation the right of re-entry upon the Leased Property upon and at
any time after the occurrence of an Event of Default.

12.2 Remedies. None of (a) the termination of this Agreement pursuant to
Section 12.1, (b) the repossession of the Leased Property or any portion
thereof, (c) the failure of Landlord to re-let the Leased Property or any
portion thereof, nor (d) the re-letting of all or any portion of the Leased
Property, shall relieve Tenant of its liability and obligations hereunder, all
of which shall survive any such termination, repossession or re-letting. In the
event of any such termination, repossession or re-letting, Tenant shall
forthwith pay to Landlord all Rent due and payable with respect to the Leased
Property through and including the date of such termination, repossession or
re-letting. Thereafter, Tenant, until the end of what would have been the Term
of this Agreement (assuming no extension beyond the then-current Term) in the
absence of such termination, repossession or re-letting, and whether or not the
Leased Property or any portion thereof shall have been re-let, shall, at
Landlord’s option, be liable to Landlord for, and shall pay to Landlord, as
current damages, the Rent and other charges which would be payable hereunder for
the remainder of the Term had such termination, repossession or re-letting not
occurred, less the net proceeds, if any, of any re-letting of the Leased
Property or any other operation of the Leased Property by Landlord (if Landlord
repossesses the Leased Property), after deducting all reasonable expenses in
connection with such re-letting, or operation, as applicable, including,

 

37



--------------------------------------------------------------------------------

without limitation, all repossession costs, brokerage commissions, legal
expenses, attorneys’ fees, advertising, expenses of employees, alteration costs
and expenses of preparation for such reletting (such expenses being hereinafter
referred to as the “Re-letting Expenses”). Tenant shall pay such current damages
to Landlord monthly on the days on which the Minimum Rent would have been
payable hereunder if this Agreement had not been so terminated with respect to
such of the Leased Property.

In case of any Event of Default, re-entry, expiration or dispossession by
summary proceedings or otherwise, Landlord may (a) re-let the Leased Property or
any part or parts thereof, either in the name of Landlord or otherwise, for a
term or terms which may at Landlord’s option, be equal to, less than or exceed
the period which would otherwise have constituted the balance of the Term and
may grant concessions or free rent to the extent that Landlord considers
advisable and necessary to re-let the same, and (b) may make such reasonable
alterations, repairs and decorations in the Leased Property or any portion
thereof as Landlord, in its sole and absolute discretion, considers advisable
and necessary for the purpose of re-letting the Leased Property; and the making
of such alterations, repairs and decorations shall not operate or be construed
to release Tenant from liability hereunder as aforesaid. Subject to the last
sentence of this paragraph, Landlord shall in no event be liable in any way
whatsoever for any failure to re-let all or any portion of the Leased Property,
or, in the event that the Leased Property is re-let, for failure to collect the
rent under such re-letting. To the maximum extent permitted by law, Tenant
hereby expressly waives any and all rights of redemption granted under any
present or future laws in the event of Tenant being evicted or dispossessed, or
in the event of Landlord obtaining possession of the Leased Property, by reason
of the occurrence and continuation of an Event of Default hereunder. Landlord
covenants and agrees, in the event of any such termination, repossession or
re-letting as a result of an Event of Default, to use reasonable efforts to
mitigate its damages.

12.3 Waiver of Jury Trial. Landlord and Tenant hereby waive, to the maximum
extent permitted by Applicable Laws, trial by jury in any action, proceeding or
counterclaim brought by either or the parties hereto against the other or in
respect of any matter whatsoever arising out of or in any way connected with
this Agreement, the relationship of Landlord and Tenant hereunder, Tenant’s
occupancy of the Leased Property, and/or any claim for injury or damage.

12.4 Application of Funds. Any payments received by Landlord under any of the
provisions of this Agreement during the existence or continuance of any Event of
Default (and any payment made to Landlord rather than Tenant due to the
existence of any Event of Default) shall be applied to Tenant’s current and past
due obligations under this Agreement in such order as Landlord may determine or
as may be prescribed by the laws of the State.

12.5 Landlord’s Right to Cure Tenant’s Default. If an Event of Default shall
have occurred and be continuing, Landlord, after Notice to Tenant with a
courtesy copy to Manager, (which Notice shall not be required if Landlord shall
reasonably determine immediate action is necessary to protect person or
property), without waiving or releasing any obligation of Tenant and without
waiving or releasing any Event of Default, may (but shall not be obligated to),
at any time thereafter, make such payment or perform such act for the account
and at the expense of Tenant, and may, to the maximum extent permitted by law,
enter upon the Leased Property or any portion thereof for such purpose and take
all such action thereon as, in Landlord’s sole and

 

38



--------------------------------------------------------------------------------

absolute discretion, may be necessary or appropriate therefor. No such entry
shall be deemed an eviction of Tenant. All reasonable costs and expenses
(including, without limitation, reasonable attorneys’ fees) incurred by Landlord
in connection therewith, together with interest thereon (to the extent permitted
by law) at the Interest Rate from the date such sums are paid by Landlord until
repaid, shall be paid by Tenant to Landlord, on demand.

12.6 Good Faith Dispute. If Tenant shall in good faith dispute the occurrence of
any Default and Tenant, before the expiration of the applicable cure period,
shall give Notice thereof to Landlord, setting forth, in reasonable detail, the
basis therefor and, provided Tenant shall escrow disputed amounts, if any,
pursuant to an escrow arrangement reasonably acceptable to Landlord and Tenant,
no Event of Default shall be deemed to have occurred; provided, however, that in
the event of any eventual adverse determination, Tenant shall pay to Landlord
interest on any disputed funds at the Interest Rate, from the date demand for
such funds was made by Landlord until the date of final adverse determination
and, thereafter, at the Interest Rate until paid.

ARTICLE 13

HOLDING OVER

Any holding over by Tenant after the expiration or sooner termination of this
Agreement shall be treated as a daily tenancy at sufferance at a rate equal to
twice the Rent and other charges herein provided (prorated on a daily basis).
Tenant shall also pay to Landlord all damages (direct or indirect) sustained by
reason of any such holding over. Otherwise, such holding over shall be on the
terms and conditions set forth in this Agreement, to the extent applicable.
Nothing contained herein shall constitute the consent, express or implied, of
Landlord to the holding over of Tenant after the expiration or earlier
termination of this Agreement.

ARTICLE 14

LANDLORD’S NOTICE OBLIGATIONS; LANDLORD DEFAULT

14.1 Landlord Notice Obligation. Landlord shall give prompt Notice to Tenant and
the Manager of any materially adverse matters affecting the Leased Property of
which Landlord receives written notice or actual, conscious, present knowledge
and, to the extent Tenant and/or Manager otherwise has no notice or actual
knowledge thereof, Landlord shall be liable for any liabilities, costs, damages
or claims (including reasonable attorneys’ fees) arising from the failure to
deliver such Notice to Tenant. As used in this Agreement, “Landlord’s knowledge”
or words of similar import shall mean the actual (and not constructive or
imputed), conscious, present knowledge, without independent investigation or
inquiry, of Joseph T. Johnson and Stephen H. Mauldin.

14.2 Landlord’s Default. It shall be a breach of this Agreement if Landlord
fails to observe or perform any term, covenant or condition of this Agreement on
its part to be performed and such failure continues for a period of thirty
(30) days after Notice thereof from

 

39



--------------------------------------------------------------------------------

Tenant, unless such failure cannot with due diligence be cured within a period
of thirty (30) days, in which case such failure shall not be deemed a breach if
Landlord proceeds within such thirty (30)-day period, with due diligence, to
commence to cure the failure and thereafter diligently completes the curing
thereof. The time within which Landlord shall be obligated to cure any such
failure also shall be subject to extension of time due to the occurrence of any
Unavoidable Delay. If Landlord does not cure any such failure within the
applicable time period as aforesaid, Tenant may declare the existence of a
“Landlord Default” by a second Notice to Landlord. Thereafter, Tenant may
forthwith cure the same. Tenant shall have no right to terminate this Agreement
for any Landlord Default and no right, for any such Landlord Default, to offset
or counterclaim against any Rent or other charges due hereunder.

If Landlord shall in good faith dispute the occurrence of a Landlord Default and
Landlord, before the expiration of the applicable cure period, shall give Notice
thereof to Tenant, setting forth, in reasonable detail, the basis therefor, no
Landlord Default shall be deemed to have occurred and Landlord shall have no
obligation with respect thereto until final adverse determination thereof,
whether through arbitration or otherwise; provided, however, that in the event
of any such adverse determination, Landlord shall pay to Tenant interest on any
disputed funds at the Interest Rate, from the date demand of such funds was made
by Tenant until the date of final adverse determination and, thereafter, at the
Interest Rate until paid. If Tenant and Landlord shall fail, in good faith, to
resolve any such dispute within thirty (30) days after Landlord’s Notice of
dispute, either may submit the matter for determination by arbitration, but only
if such matter is required to be submitted to arbitration pursuant to any
provision of this Agreement, or otherwise by a court of competent jurisdiction.

14.3 Tenant’s Right to Cure. Subject to the provisions of Section 14.2, if
Landlord breaches any covenant to be performed by it under this Agreement,
Tenant after Notice to and demand upon Landlord as provided in Section 14.2,
without waiving or releasing any obligation hereunder, may (but shall be under
no obligation at any time thereafter to) make such payment or perform such act
for the account and at the expense of Landlord. All sums so paid by Tenant and
all costs and expenses (including, without limitation, reasonable attorneys’
fees) so incurred, together with interest thereon at the Interest Rate from the
date on which such sums or expenses are paid or incurred by Tenant, shall be
paid by Landlord to Tenant on demand. The rights of Tenant hereunder to cure and
to secure payment from Landlord in accordance with this Section 14.3 shall
survive the termination of this Agreement with respect to the Leased Property.

ARTICLE 15

TRANSFERS BY LANDLORD

15.1 Transfer of Leased Property. Landlord shall have the unrestricted right to
mortgage or otherwise encumber all or any part of its right, title and interest
in the Leased Property to a Qualified Mortgagee. In the event such Qualified
Mortgagee forecloses or otherwise takes possession of the Leased Property
pursuant to its mortgage, Tenant shall have the right to terminate this
Agreement immediately upon written notice to the Qualified Mortgagee.
Notwithstanding the foregoing, Landlord shall have the unrestricted right to
sell and convey the Leased Property to any Person.

 

40



--------------------------------------------------------------------------------

ARTICLE 16

SUBLETTING AND ASSIGNMENT

16.1 Subletting and Assignment.

(a) Except as provided in Section 16.3 and in this Section 16.1, Tenant shall
not, without Landlord’s prior written consent, (which may be given or withheld
by Landlord in its sole discretion) assign, mortgage, pledge, hypothecate,
encumber or otherwise transfer this Agreement or sublease (which term shall be
deemed to include the granting of concessions, licenses and the like), all or
any part of the Leased Property or suffer or permit this Agreement or the
leasehold estate created hereby or any other rights arising under this Agreement
to be assigned, transferred, mortgaged, pledged, hypothecated or encumbered, in
whole or in part, whether voluntarily, involuntarily or by operation of law, or
permit the use or operation of the Leased Property by anyone other than Tenant
or Manager, or the Leased Property to be offered or advertised for assignment or
subletting. For purposes of this Section 16.1, an assignment of this Agreement
shall be deemed to include the following: without Landlord’s consent, any direct
or indirect transfer of any interest in Tenant or any transaction pursuant to
which Tenant is merged or consolidated with another Entity or pursuant to which
all or substantially all of Tenant’s assets are transferred to any other Entity,
as if such change in control or transaction were an assignment of this Agreement
but shall not include any involuntary liens or attachments contested by Tenant
in good faith in accordance with Article 8.

(b) If this Agreement is assigned or if the Leased Property or any part thereof
is sublet (or occupied by anybody other than Tenant hereunder) Landlord may
collect the rents from such assignee, subtenant or occupant, as the case may be,
and apply the net amount collected to the Rent herein reserved, but no such
collection shall be deemed a waiver of the provisions set forth in the first
paragraph of this Section 16.1, the acceptance by Landlord of such assignee,
subtenant or occupant, as the case may be, as a tenant, or a release of Tenant
from the future performance by Tenant of its covenants, agreements or
obligations contained in this Agreement.

(c) No subletting or assignment shall in any way impair the continuing primary
liability of Tenant hereunder (unless Landlord and Tenant expressly otherwise
agree that Tenant shall be released from all obligations hereunder), and no
consent to any subletting or assignment in a particular instance shall be deemed
to be a waiver of the prohibition set forth in this Section 16.1. No assignment,
subletting or occupancy shall affect any Permitted Use. Any subletting,
assignment or other transfer of Tenant’s interest under this Agreement in
contravention of this Section 16.1 shall be voidable at Landlord’s option.

16.2 Required Sublease Provisions. Any sublease of any portion of the Leased
Property entered into on or after the date hereof shall provide (a) that it is
subject and subordinate to this Agreement and to the matters to which this
Agreement is or shall be subject or subordinate; (b) that in the event of
termination of this Agreement or reentry or dispossession

 

41



--------------------------------------------------------------------------------

of Tenant by Landlord under this Agreement, Landlord may, at its option,
terminate such sublease or take over all of the right, title and interest of
Tenant, as sublessor under such sublease, and, except as provided below, such
subtenant shall, at Landlord’s option, attorn to Landlord pursuant to the then
executory provisions of such sublease, except that neither Landlord nor any
Mortgagee, as holder of a mortgage or as Landlord under this Agreement, if such
Mortgagee succeeds to that position, shall (i) be liable for any act or omission
of Tenant under such sublease, (ii) be subject to any credit, counterclaim,
offset or defense which theretofore accrued to such subtenant against Tenant,
(iii) be bound by any previous prepayment of more than one (1) Accounting
Period, (iv) be bound by any covenant of Tenant to undertake or complete any
construction of the Leased Property or any portion thereof, (v) be required to
account for any security deposit of the subtenant other than any security
deposit actually delivered to Landlord by Tenant, (vi) be bound by any
obligation to make any payment to such subtenant or grant any credits, except
for services, repairs, maintenance and restoration provided for under the
sublease that are performed after the date of such attornment, (vii) be
responsible for any monies owing by Tenant to the credit of such subtenant, or
(viii) be required to remove any Person occupying any portion of the Leased
Property; and (c) in the event that such subtenant receives a written Notice
from Landlord or any Mortgagee stating that an Event of Default has occurred and
is continuing, such subtenant shall thereafter be obligated to pay all rentals
accruing under such sublease directly to the party giving such Notice or as such
party may direct. All rentals received from such subtenant by Landlord or the
Mortgagee, as the case may be, shall be credited against the amounts owing by
Tenant under this Agreement and such sublease shall provide that the subtenant
thereunder shall, at the request of Landlord, execute a suitable instrument in
confirmation of such agreement to attorn. An original counterpart of each such
sublease duly executed by Tenant and such subtenant shall be delivered promptly
to Landlord and Tenant shall remain liable for the payment of the Rent and for
the performance and observance of all of the covenants and conditions to be
performed by Tenant hereunder. The provisions of this Section 16.2 shall not be
deemed a waiver of the provisions set forth in Section 16.1(a). No subtenant
that is an Affiliate of Tenant shall be required to attorn to Landlord as set
forth above in this Section 16.2.

16.3 Permitted Sublease and Assignment. Notwithstanding the foregoing, but
subject to the provisions of Section 16.4 and any other express conditions or
limitations set forth herein, Tenant may, without Landlord’s consent,
(a) sublease space at the Leased Property for newsstand, gift shop, parking
garage, food concession, or similar concessions in furtherance of the Permitted
Use; and (b) sublease additional space at the Leased Property for any such
ancillary uses, so long as such additional subleases do not demise, in the
aggregate, in excess of 2,000 square feet (exclusive of any parking garage
subleases), and will not violate or affect any Legal Requirement or Insurance
Requirement.

16.4 Sublease Limitation. For so long as Landlord or any Affiliate as to
Landlord or any Member of Landlord or any Member thereof, shall seek to qualify
as a real estate investment trust, anything contained in this Agreement to the
contrary notwithstanding, Tenant shall not sublet the Leased Property on any
basis such that the rental to be paid by any sublessee thereunder would be
based, in whole or in part, on either (a) the income or profits derived by the

 

42



--------------------------------------------------------------------------------

business activities of such sublessee, or (b) any other formula such that any
portion of such sublease rental would fail to qualify as “rents from real
property” within the meaning of Section 856(d) of the Code, or any similar or
successor provision thereto.

ARTICLE 17

ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS

17.1 Estoppel Certificates. At any time and from time to time, upon not less
than ten (10) Business Days prior Notice by either party, the party receiving
such Notice shall furnish to the other a certificate certifying that this
Agreement is unmodified and in full force and effect (or that this Agreement is
in full force and effect as modified and setting forth the modifications), the
date to which the Rent has been paid, that to its knowledge no Default or an
Event of Default by the other party has occurred and is continuing or, if a
Default or an Event of Default shall exist, specifying in reasonable detail the
nature thereof, and the steps being taken to remedy the same, and such
additional information as the requesting party may reasonably request. If such
additional information reasonably requires more than ten (10) Business Days to
provide, the party furnishing such information shall be entitled to such
additional period to respond to such request as may be reasonably required under
the circumstances. Any such certificate furnished pursuant to this Section 17.1
may be relied upon by the requesting party, its lenders and any prospective
purchaser or mortgagee of the Leased Property or the leasehold estate created
hereby.

17.2 Accounting, Distributions and Annual Reconciliation.

(a) Within fifteen (15) days after the close of each Accounting Period (or such
earlier time period as required under the Management Agreement), Tenant shall
cause Manager to deliver to Landlord an interim financial statement (each, an
“Accounting Period Statement”) showing Gross Revenues and applications and
distributions thereof for the preceding Accounting Period, together with any and
all other information required to be reflected on or provided with such
Accounting Period Statement as may be required pursuant to the Management
Agreement. Each such Accounting Period Statement shall be accompanied by a
certificate of any officer or other authorized representative of Manager
certifying that such Accounting Period Statement was prepared under such
person’s direction in accordance with GAAP, and in such person’s opinion is true
and correct. Tenant shall cause Manager to transfer to Tenant, with each
Accounting Period Statement, any interim amounts due Tenant, subject to Working
Capital needs, and shall retain any interim amounts due Manager.

(b) Calculations and payments of the management fees due Manager, and
distributions to Tenant made with respect to each Accounting Period within a
Fiscal Year shall be accounted for cumulatively. Within seventy-five (75) days
after the end of each Fiscal Year, Tenant shall cause Manager to deliver to
Landlord a financial statement (each, an “Annual Operating Statement”) in
reasonable detail summarizing the operations of the Facility for the immediately
preceding Fiscal Year, together with any and all other information required to
be reflected on or provided with such Annual Operating Statement as may be
required pursuant to the Management Agreement. Each such Annual Operating
Statement shall be accompanied by a

 

43



--------------------------------------------------------------------------------

certificate of any officer or other authorized representative of Manager
certifying that such Annual Operating Statement was prepared under such person’s
direction in accordance with GAAP, and in such person’s opinion is true and
correct. After Landlord’s receipt of such Annual Operating Statement, the
parties shall promptly make any adjustments, by cash payment, in the amounts
paid or retained for such Fiscal Year as are needed because of the final figures
set forth in such Annual Operating Statement. Such Annual Operating Statement
shall be controlling over the preceding Accounting Period Statements.

17.3 Books and Records. Books of control and account pertaining to operations at
the Facility shall be kept on an accrual basis and in all material respects in
accordance with the Uniform System of Accounts and generally accepted accounting
principles consistently applied. Tenant, upon Landlord’s reasonable request and
at reasonable intervals during Manager’s normal business hours shall examine
such records.

17.4 Accounts, Expenditures.

(a) Tenant shall cause all funds derived from operation of the Facility to be
deposited by Manager in bank accounts (the “Operating Accounts”) established by
Manager and Tenant in a bank or banks designated by Tenant, or at Tenant’s
direction by Manager, subject to Landlord’s approval. Withdrawals from said
Operating Accounts shall be made solely by representatives whose signatures have
been authorized by Tenant. Reasonable petty cash funds in the ordinary course of
business shall be maintained at the Facility.

(b) Tenant shall cause all payments to be made by Manager under the Management
Agreement to be made from the Operating Accounts, petty cash funds, or from the
Capital Renewals Reserve (in accordance with the terms of the Management
Agreement).

To the extent any provisions of this Article 17 shall conflict with any
provisions regarding financial and operational reporting requirements, business
plans, operating accounts, operating budgets and/or books and records
requirements set forth in the Management Agreement, the parties hereto hereby
acknowledge and agree that the express provisions set forth in the Management
Agreement with respect to same shall control.

ARTICLE 18

LANDLORD’S RIGHT TO INSPECT

Tenant shall permit Landlord and its authorized representatives to inspect the
Leased Property at reasonable times of the day upon not less than twenty-four
(24) hours’ Notice, and to make such repairs as Landlord is permitted or
required to make pursuant to the terms of this Agreement, provided that any
inspection or repair by Landlord or its representatives will not unreasonably
interfere with Tenant’s use and operation of the Leased Property and further
provided that in the event of an emergency, as determined by Landlord in its
reasonable discretion, prior Notice shall not be necessary.

 

44



--------------------------------------------------------------------------------

ARTICLE 19

MISCELLANEOUS

19.1 Limitation on Payment of Rent. All agreements between Landlord and Tenant
herein are hereby expressly limited so that in no contingency or event
whatsoever, whether by reason of acceleration of Rent, or otherwise, shall the
Rent or any other amounts payable to Landlord under this Agreement exceed the
maximum permissible under Applicable Laws, the benefit of which may be asserted
by Tenant as a defense, and if, from any circumstance whatsoever, fulfillment of
any provision of this Agreement, at the time performance of such provision shall
be due, shall involve transcending the limit of validity prescribed by law, or
if from any circumstances Landlord should ever receive as fulfillment of such
provision such an excessive amount, then, ipso facto, the amount which would be
excessive shall be applied to the reduction of the installment(s) of Minimum
Rent next due and not to the payment of such excessive amount. This provision
shall control every other provision of this Agreement and any other agreements
between Landlord and Tenant.

19.2 No Waiver. No failure by Landlord or Tenant to insist upon the strict
performance of any term hereof or to exercise any right, power or remedy
consequent upon a breach thereof, and no acceptance of full or partial payment
of Rent during the continuance of any such breach, shall constitute a waiver of
any such breach or of any such term. To the maximum extent permitted by law, no
waiver of any breach shall affect or alter this Agreement, which shall continue
in full force and effect with respect to any other then existing or subsequent
breach.

19.3 Remedies Cumulative. To the maximum extent permitted by law, each legal,
equitable or contractual right, power and remedy of Landlord or Tenant, now or
hereafter provided either in this Agreement or by statute or otherwise, shall be
cumulative and concurrent and shall be in addition to every other right, power
and remedy and the exercise or beginning of the exercise by Landlord or Tenant
(as applicable) of any one or more of such rights, powers and remedies shall not
preclude the simultaneous or subsequent exercise by Landlord of any or all of
such other rights, powers and remedies.

19.4 Severability. Any clause, sentence, paragraph, section or provision of this
Agreement held by a court of competent jurisdiction to be invalid, illegal or
ineffective shall not impair, invalidate or nullify the remainder of this
Agreement, but rather the effect thereof shall be confined to the clause,
sentence, paragraph, section or provision so held to be invalid, illegal or
ineffective, and this Agreement shall be construed as if such invalid, illegal
or ineffective provisions had never been contained therein.

19.5 Acceptance of Surrender. No surrender to Landlord of this Agreement or to
the Leased Property or any part thereof, or of any interest therein, shall be
valid or effective unless agreed to and accepted in writing by Landlord and no
act by Landlord or any representative or agent of Landlord, other than such a
written acceptance by Landlord, shall constitute an acceptance of any such
surrender.

 

45



--------------------------------------------------------------------------------

19.6 No Merger of Title. It is expressly acknowledged and agreed that it is the
intent of the parties that there shall be no merger of this Agreement or of the
leasehold estate created hereby by reason of the fact that the same Person may
acquire, own or hold, directly or indirectly this Agreement or the leasehold
estate created hereby and the fee estate or ground landlord’s interest in the
Leased Property.

19.7 Conveyance by Landlord. If Landlord or any successor owner of all or any
portion of the Leased Property shall convey all or any portion of the Leased
Property in accordance with the terms of this Agreement other than as security
for a debt, and the grantee or transferee of the Leased Property shall expressly
assume all obligations of Landlord hereunder arising or accruing from and after
the date of such conveyance or transfer, Landlord or such successor owner, as
the case may be, shall thereupon be released from all future liabilities and
obligations of Landlord under this Agreement with respect to such of the Leased
Property arising or accruing from and after the date of such conveyance or other
transfer and all such future liabilities and obligations shall thereupon be
binding upon the new owner.

19.8 Quiet Enjoyment. Provided that no Event of Default shall have occurred and
be continuing, Tenant shall peaceably and quietly have, hold and enjoy the
Leased Property for the Term, free of hindrance or molestation by Landlord or
anyone claiming by, through or under Landlord, but subject to (a) any
encumbrance permitted to be created by Landlord hereunder, (b) all Permitted
Encumbrances, (c) liens as to obligations of Landlord that are either not yet
due or which are being contested in good faith and by proper proceedings,
provided the same do not materially interfere with Tenant’s ability to operate
the Facility and (d) liens that have been consented to in writing by Tenant.
Except as otherwise provided in this Agreement, no failure by Landlord to comply
with the foregoing covenant shall give Tenant the right to cancel or terminate
this Agreement or abate, reduce or make a deduction from or offset against the
Rent or any other sum payable under this Agreement, or to fail to perform any
other obligation of Tenant hereunder.

19.9 Memorandum of Lease. Neither Landlord nor Tenant shall record this
Agreement. However, Landlord and Tenant shall promptly, upon the request of the
other, enter into a short form memorandum of this Agreement, in form suitable
for recording under the laws of the State in which reference to this Agreement,
and all options contained herein, shall be made. The parties shall share equally
all costs and expenses of recording such memorandum.

19.10 Notices.

(a) Any and all notices, demands, consents, approvals, offers, elections and
other communications required or permitted under this Agreement shall be deemed
adequately given if in writing and the same shall be delivered either in hand,
or by mail or Federal Express or similar expedited commercial carrier, addressed
to the recipient of the notice, postpaid and registered or certified with return
receipt requested (if by mail), or with all freight charges prepaid (if by
Federal Express or similar carrier).

(b) All notices required or permitted to be sent hereunder shall be deemed to
have been given for all purposes of this Agreement upon the date of receipt or
refusal, except that whenever under this Agreement a notice is either received
on a day which is not a Business Day or is required to be delivered on or before
a specific day which is not a Business Day, the day of receipt or required
delivery shall automatically be extended to the next Business Day.

 

46



--------------------------------------------------------------------------------

(c) All such notices shall be addressed,

 

If to Landlord to:

 

Webster City IA Assisted Living Owner, LLC

c/o CNL Healthcare Trust, Inc.

CNL Center at City Commons

450 South Orange Avenue, 12th Floor

Orlando, Florida 32801-3736

Attn:

Attn:

 

Holly J. Greer, Esq., SVP and General Counsel

Joseph T. Johnson, SVP and Chief Financial Officer

 

with a copy to:

 

Lowndes Drosdick Doster Kantor and Reed, P.A.

215 North Eola Drive

Post Office Box 2809

Orlando, Florida 32802-2809

Attn:   William T. Dymond, Jr., Esq.

 

if to Tenant to:

 

Webster City IA Assisted Living Tenant, LLC

c/o CNL Healthcare Trust, Inc.

CNL Center at City Commons

450 South Orange Avenue, 12th Floor

Orlando, Florida 32801-3736

Attn:   Holly Greer, Esq., SVP and General Counsel Attn:   Joseph T. Johnson,
SVP and Chief Financial Officer

 

with a copy to:

 

Lowndes Drosdick Doster Kantor and Reed, P.A.

215 North Eola Drive

Post Office Box 2809

Orlando, Florida 32802-2809

Attn:   William T. Dymond, Jr., Esq.

 

47



--------------------------------------------------------------------------------

(d) By notice given as herein provided, the parties hereto and their respective
successors and assigns shall have the right from time to time and at any time
during the term of this Agreement to change their respective addresses effective
upon receipt by the other parties of such notice and each shall have the right
to specify as its address any other address within the United States of America.

19.11 Construction; Nonrecourse. Neither this Agreement nor any provision hereof
may be changed, waived, discharged or terminated except by an instrument in
writing signed by all the parties thereto. All the terms and provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective permitted successors and assigns. Each term or provision of
this Agreement to be performed by Tenant shall be construed as an independent
covenant and condition. Time is of the essence with respect to the exercise of
any rights of Tenant or Landlord under this Agreement. In the event of any
dispute between the parties concerning this Agreement, Landlord shall be
entitled to an award of attorney’s fees and costs in connection with such
dispute, including in connection with any suit, action, arbitration or other
proceeding concerning such dispute. Except as otherwise set forth in this
Agreement, any obligations arising prior to the expiration or sooner termination
of this Agreement of Tenant (including without limitation, any monetary, repair
and indemnification obligations) and Landlord shall survive the expiration or
sooner termination of this Agreement; provided, however, that each party shall
be required to give the other Notice of any such surviving and unsatisfied
obligations within one year after the expiration or sooner termination of this
Agreement. Nothing contained in this Agreement shall be construed to create or
impose any liabilities or obligations and no such liabilities or obligations
shall be imposed on any of the shareholders, beneficial owners, direct or
indirect, officers, directors, trustees, employees or agents of Landlord or
Tenant for the payment or performance of the obligations or liabilities of
Landlord or Tenant hereunder. Further, in the event Landlord shall be in default
under this Agreement, and if as a consequence of such default, Tenant shall
recover a money judgment against Landlord, such judgment shall be satisfied only
out of the proceeds of sale received upon execution of such judgment against the
right, title and interest of Landlord in the Leased Property.

19.12 Counterparts; Headings. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but which, when taken
together, shall constitute but one instrument and shall become effective as of
the date hereof when copies hereof, which, when taken together, bear the
signatures of each of the parties hereto shall have been signed. Headings in
this Agreement are for purposes of reference only and shall not limit or affect
the meaning of the provisions hereof.

19.13 Applicable Law, Etc. This Agreement shall be interpreted, construed,
applied and enforced in accordance with the laws of the State applicable to
contracts between residents of the State which are to be performed entirely
within the State, regardless of (a) where this Agreement is executed or
delivered; or (b) where any payment or other performance required by this
Agreement is made or required to be made; or (c) where any breach of any
provision of this Agreement occurs, or any cause of action otherwise accrues; or
(d) where any action or other proceeding is instituted or pending; or (e) the
nationality, citizenship, domicile, principal place of business, or jurisdiction
of organization or domestication of any party; or (f) whether the laws of the
forum jurisdiction otherwise would apply the laws of a jurisdiction other than
the State; or

 

48



--------------------------------------------------------------------------------

(g) any combination of the foregoing. To the maximum extent permitted by
applicable law, any action to enforce, arising out of, or relating in any way
to, any of the provisions of this Agreement may be brought and prosecuted in
such court or courts located in the State as is provided by law; and the parties
consent to the jurisdiction of said court or courts located in the State and to
service of process by registered mail, return receipt requested, or by any other
manner provided by law.

19.14 Right to Make Agreement. Each party warrants, with respect to itself, that
neither the execution of this Agreement, nor the consummation of any transaction
contemplated hereby, shall violate any provision of any law, or any judgment,
writ, injunction, order or decree of any court or governmental authority having
jurisdiction over it; nor result in or constitute a breach or default under any
indenture, contract, other commitment or restriction to which it is a party or
by which it is bound; nor require any consent, vote or approval which has not
been given or taken, or at the time of the transaction involved shall not have
been given or taken. Each party covenants that it has and will continue to have
throughout the term of this Agreement and any extensions thereof, the full right
to enter into this Agreement and perform its obligations hereunder.

19.15 Disclosure of Information.

(a) The parties hereto agree that the matters set forth in this Agreement and
any revenue, expense, net profit and occupancy information regarding the
Facility are strictly confidential and each party will make every effort to
ensure that the information is not disclosed to any Person that is not an
Affiliate as to any party (including the press) without the prior express
written consent of the other party, except as may be required by law and as may
be reasonably necessary to obtain Permits and other public approvals necessary
for the refurbishment or operation of the Facility, or, in connection with a
Landlord financing, a sale of the Facility, or a sale of a Controlling Interest
in Landlord or Tenant.

(b) Notwithstanding anything to the contrary in the foregoing provisions of this
Section 19.15 or elsewhere in this Agreement, any party (and any employee,
representative or other agent of any party) may disclose to any and all Persons,
without limitation of any kind, the tax treatment and tax structure of the
transactions contemplated by this Agreement and all materials of any kind
(including opinions or other tax analyses) that are provided to any party
relating to such tax treatment and tax structure; provided, however, that any
such information and materials shall be kept confidential to the extent
necessary to comply with any applicable securities laws. For purposes of the
preceding sentence, the tax treatment and tax structure of the transactions
contemplated by this Agreement shall not be deemed to include the identity of
the parties, the location of the Leased Property or the amount of Rent payable
by Tenant hereunder. The foregoing authorization of disclosure is retroactively
effective immediately upon commencement of the first discussions among the
parties regarding the transactions contemplated hereby, and the parties aver and
affirm that this tax disclosure authorization has been given on a date which is
no later than thirty (30) days from the first day that any party (or any
employee, representative, or other agent of a party) first made or provided a
statement as to the potential federal income tax consequences that may result
from the transactions contemplated hereby.

 

49



--------------------------------------------------------------------------------

(c) The obligations of Tenant and Landlord contained in this Section 19.15 shall
survive the expiration or earlier termination of this Agreement.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

50



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Lease Agreement as a sealed
instrument as of the date above first written.

 

“LANDLORD” WEBSTER CITY IA ASSISTED LIVING OWNER, LLC, a Delaware limited
liability company By:  

/s/ Kevin Maddron

Name:   Kevin Maddron Title:   Senior Vice President “TENANT” WEBSTER CITY IA
ASSISTED LIVING TENANT, LLC, a Delaware limited liability company By:  

/s/ Kevin Maddron

Name:   Kevin Maddron Title:   Senior Vice President

 

51